UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSRS CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07851 _ Franklin Templeton Fund Allocator Series (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices)(Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (650) 312-2000 Date of fiscal year end: 12/31 Date of reporting period:_ 6/30/11 Item 1. Reports to Stockholders. | 1 Semiannual Report Economic and Market Overview The global economy expanded despite geopolitical and inflationary pressures during the six-month period ended June 30, 2011. In the U.S., business activity increased and consumer spending stayed above pre-recession levels. The U.S. was a key engine in a sustained global manufacturing expansion as international trade volume continued to increase, albeit at a moderate pace. The U.S. financial system appeared closer to a full recovery, although the country still faced challenges dealing with persistent unemployment, housing market weakness and massive debt. During the period, signs emerged of a global economic slowdown. Officials at the U.S. Federal Reserve Board (Fed) cut their growth forecast for the worlds largest economy, and manufacturing growth slowed in most major regions of the world. Japans earthquake, an early surge in commodity prices and a fading inventory restocking cycle were all blamed for declining economic leading indicators. Some monetary policy tightening in most parts of the world was also thought to inhibit growth and cool the commodities rally. Inflation at the consumer, producer and trade levels rose across much of the world, but in the U.S. it remained relatively contained. As a result, the Fed maintained its accommodative monetary policy while ending its second round of quantitative easing on June 30. The Fed said, however, it would continue to purchase Treasuries with proceeds from maturing debt in an effort to support economic growth. This move deviated from many other central banks around the world that raised interest rates to dampen inflation pressures. Continued corporate profit strength and still favorable economic growth prospects in some regions of the world supported equities. Global stock markets made gains in the first half of 2011, though the positive momentum from the previous year waned as investors weathered international events that included revolutions and civil unrest across the Middle East and North Africa, the multiple crises triggered by Japans earthquake and tsunami, and sovereign debt worries and credit downgrades in Europe. The dollar declined during the period against most currencies, however, broadly reflecting divergent interest rate and/or economic growth expectations. The foregoing information reflects our analysis and opinions as of June 30, 2011. The information is not a complete analysis of every aspect of any market, country, industry, security or fund. Statements of fact are from sources considered reliable. Semiannual Report | 3 Franklin Templeton Conservative Allocation Fund Your Funds Goal and Main Investments: Franklin Templeton Conservative Allocation Fund seeks the highest level of long-term total return consistent with a lower level of risk. 1 Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit franklintempleton.com or call (800) 342-5236 for most recent month-end performance. 4 | Semiannual Report the U.S. and Canada, posted total returns of +6.02% and +5.35%. 2 The Funds fixed income benchmark, the Barclays Capital (BC) U.S. Aggregate Index, which tracks U.S. investment-grade bonds, posted a +2.72% total return. 2 The Payden & Rygel 90 Day U.S. T-Bill Index, a proxy for short-term investments and other net assets, had a +0.07% total return for the same period. 2 You can find the Funds long-term performance data in the Performance Summary beginning on page 7. Investment Strategy Whenever possible, we attempt to hold the same underlying Franklin Templeton funds and other fund investments (fund investments) in each Allocation Funds portfolio and will vary the allocation percentages of the fund investments based upon each Allocation Funds risk/return level. Maintaining similarity of the fund investments across the Conservative, Moderate and Growth Allocation Funds is intended to increase the consistency of their results relative to one another. We allocate the Funds assets among the broad asset classes, and when selecting equity funds, we consider the fund investments foreign and domestic exposure, market capitalization ranges and investment styles (growth versus value). When selecting fixed income funds, we focus primarily on maximizing income appropriate to the Funds risk profile. Managers Discussion The Funds performance can be attributed to its allocation among equities, fixed income securities, and short-term investments and other net assets, and to the actual performance of the fund investments. At period-end, Franklin Templeton Conservative Allocation Fund allocated 40.5% of total net assets to equity and 40.7% to fixed income. Domestic equity exposure was 70.9% of the total equity weighting, with the balance represented by foreign equity. The portfolio was diversified across capitalization sizes and investment styles, and on June 30, 2011, we held shares in large-, mid-and small-capitalization equity funds, representing both growth and value styles. Franklin Flex Cap Growth Fund  Advisor Class representing 8.1% of the Funds total net assets, was our largest equity fund weighting at period-end. On the fixed 2. Source: © 2011 Morningstar. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. STANDARD & POORS ® , S&P ® and S&P 500 ® are registered trademarks of Standard & Poors Financial Services LLC. Standard & Poors does not sponsor, endorse, sell or promote any S&P index-based product. The indexes are unmanaged and include reinvestment of any income or distributions. One cannot invest directly in an index, and an index is not representative of the Funds portfolio. Semiannual Report | 5 income side, domestic exposure was 65.1% of the Funds total income weighting, with the balance represented by foreign fixed income. Franklin U.S. Government Securities Fund  Advisor Class was our largest fixed income fund weighting at 14.8% of total net assets. Our largest domestic growth fund holding, Franklin Flex Cap Growth Fund Advisor Class, performed comparably to the S&P 500 during the six-month reporting period, while our largest domestic value fund holding, Mutual Shares Fund  Class Z, underperformed. Our largest foreign equity fund holding, Mutual European Fund  Class Z, performed comparably to the MSCI EAFE Index. On the fixed income side, Franklin U.S. Government Securities Fund Advisor Class and Templeton Global Bond Fund  Advisor Class outperformed the BC U.S. Aggregate Index. Thank you for your continued participation in Franklin Templeton Conservative Allocation Fund. We look forward to serving your future investment needs. T. Anthony Coffey, CFA Portfolio Manager Franklin Templeton Conservative Allocation Fund CFA ® is a trademark owned by CFA Institute. The foregoing information reflects our analysis, opinions and portfolio holdings as of June 30, 2011, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, country, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. 6 | Semiannual Report Performance Summary as of 6/30/11 Franklin Templeton Conservative Allocation Fund Your dividend income will vary depending on dividends or interest paid by securities in the Funds portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table does not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Funds dividends and capital gain distributions, if any, and any unrealized gains or losses. Semiannual Report | 7 Performance Summary (continued) Performance 1 C u m u lative total ret u r n excl u des sales charges. Average a nnu al total ret u r n a n d val u e of $10,000 i n vestme n t i n cl u de maxim u m sales charges. Class A: 5.75% maxim u m i n itial sales charge; Class B: co n ti n ge n t deferred sales charge (CDSC) decli n i n g from 4% to 1% over six years, a n d elimi n ated thereafter; Class C: 1% CDSC i n first year o n ly; Class R/Advisor Class: n o sales charges. Performa n ce data represe n t past performa n ce, which does n ot g u ara n tee f u t u re res u lts. I n vestme n t ret u r n a n d pri n cipal val u e will fl u ct u ate, a n d yo u may have a gai n or loss whe n yo u sell yo u r shares. C u rre n t performa n ce may differ from fig u res show n . For most rece n t mo n th-e n d performa n ce, go to franklintempleton.com or call (800) 342-5236 . The i n vestme n t ma n ager a n d admi n istrator have co n tract u ally agreed to waive or ass u me certai n expe n ses so that commo n expe n ses (excl u di n g R u le 12b-1 fees a n d acq u ired f un d fees a n d expe n ses) for each class of the F un d do n ot exceed 0.25% (other tha n certai n n o n ro u ti n e expe n ses) un til 4/30/12. 8 | Semiannual Report Performance Summary (continued) Endnotes While an asset allocation plan can be a valuable tool to help reduce overall volatility, all investments involve some degree of risk. Typically, the more aggressive the investment, or the greater the potential return, the more risk involved. Generally, investors should be comfortable with some fluctuation in the value of their investments, especially over the short term. Stocks have historically outperformed other asset classes over the long term, but they tend to fluctuate more dramatically over the shorter term. Bond prices generally move in the opposite direction of interest rates. Thus, as prices of bonds in a fund adjust to a rise in interest rates, that funds share price may decline. The manager applies various techniques and analyses in making investment decisions for the Fund, but there can be no guarantee that these decisions will produce the desired results. Because this Fund invests in underlying funds, which may engage in a variety of investment strategies involving certain risks, the Fund may be subject to those same risks. These risks are described in the Funds prospectus. Class B: Class C: These shares have higher annual fees and expenses than Class A shares. Prior to 1/1/04, these shares were offered with an initial sales charge; thus actual total returns would have differed. These shares have higher annual fees and expenses than Class A shares. Class R: Shares are available to certain eligible investors as described in the prospectus. These shares have higher annual fees and expenses than Class A shares. Advisor Class: Shares are available to certain eligible investors as described in the prospectus. 1. If the manager and administrator had not waived fees, the Funds total returns would have been lower. 2. Cumulative total return represents the change in value of an investment over the periods indicated. 3. Average annual total return represents the average annual change in value of an investment over the periods indicated. Six-month return has not been annualized. 4. These figures represent the value of a hypothetical $10,000 investment in the Fund over the periods indicated. 5. Figures are as stated in the Funds prospectus current as of the date of this report and include the effect of acquired fund fees and expenses. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 6. Effective 12/1/05, the Fund began offering Advisor Class shares, which do not have sales charges or a Rule 12b-1 plan. Performance quotations for this class reflect the following methods of calculation: (a) For periods prior to 12/1/05, a restated figure is used based upon the Funds Class A performance, excluding the effect of Class As maximum initial sales charge, but reflecting the effect of the Class A Rule 12b-1 fees; and (b) for periods after 12/1/05, actual Advisor Class performance is used reflecting all charges and fees applicable to that class. Since 12/1/05 (commencement of sales), the cumulative and average annual total returns of Advisor Class shares were +39.63% and +6.17%. Semiannual Report | 9 Your Funds Expenses Franklin Templeton Conservative Allocation Fund As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. 10 | Semiannual Report Your Funds Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. *Expenses are calculated using the most recent six-month expense ratio excluding expenses of the fund investments, net of expense waivers, annualized for each class (A: 0.50%; B: 1.25%; C: 1.25%; R: 0.75%; and Advisor: 0.25%), multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. **Expenses are calculated using the most recent six-month expense ratio including expenses of the fund investments, net of expense waivers, annualized for each class (A: 1.10%; B: 1.85%; C: 1.85%; R: 1.35%; and Advisor: 0.85%), multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. Semiannual Report | 11 Franklin Templeton Moderate Allocation Fund Your Funds Goal and Main Investments: Franklin Templeton Moderate Allocation Fund seeks the highest level of long-term total return consistent with a moderate level of risk. 1 Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit franklintempleton.com or call (800) 342-5236 for most recent month-end performance. 12 | Semiannual Report the U.S. and Canada, posted total returns of +6.02% and +5.35%. 2 The Funds fixed income benchmark, the Barclays Capital (BC) U.S. Aggregate Index, which tracks U.S. investment-grade bonds, posted a +2.72% total return. 2 The Payden & Rygel 90 Day U.S. T-Bill Index, a proxy for short-term investments and other net assets, had a +0.07% total return for the same period. 2 You can find the Funds long-term performance data in the Performance Summary beginning on page 15. Investment Strategy Whenever possible, we attempt to hold the same underlying Franklin Templeton funds and other fund investments (fund investments) in each Allocation Funds portfolio and will vary the allocation percentages of the fund investments based upon each Allocation Funds risk/return level. Maintaining similarity of the fund investments across the Conservative, Moderate and Growth Allocation Funds is intended to increase the consistency of their results relative to one another. We allocate the Funds assets among the broad asset classes, and when selecting equity funds, we consider the fund investments foreign and domestic exposure, market capitalization ranges and investment styles (growth versus value). When selecting fixed income funds, we focus primarily on maximizing income appropriate to the Funds risk profile. Managers Discussion The Funds performance can be attributed to its allocation among equities, fixed income securities, and short-term investments and other net assets, and to the actual performance of the fund investments. At period-end, Franklin Templeton Moderate Allocation Fund allocated 55.3% of total net assets to equity and 35.6% to fixed income. Domestic equity exposure was 70.9% of the total equity weighting, with the balance represented by foreign equity. The portfolio was diversified across capitalization sizes and investment styles, and on June 30, 2011, we held shares in large-, mid- and small-capitalization equity funds, representing both growth and value styles. Franklin Flex Cap Growth Fund  Advisor Class, representing 11.2% of the Funds total net assets, was our largest equity fund weighting at period-end. On the fixed income side, domestic exposure was 64.6% of the Funds total income weighting, with the balance represented by foreign fixed income. 2. Source: © 2011 Morningstar. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. The indexes are unmanaged and include reinvestment of any income or distributions. One cannot invest directly in an index, and an index is not representative of the Funds portfolio. Semiannual Report | 13 Franklin U.S. Government Securities Fund  Advisor Class was our largest fixed income fund weighting at 12.7% of total net assets. Our largest domestic growth fund holding, Franklin Flex Cap Growth Fund Advisor Class, performed comparably to the S&P 500 during the six-month reporting period, while our largest domestic value fund holding, Mutual Shares Fund  Class Z, underperformed. Our largest foreign equity fund holding, Mutual European Fund  Class Z, performed comparably to the MSCI EAFE Index. On the fixed income side, Franklin U.S. Government Securities Fund Advisor Class and Templeton Global Bond Fund Advisor Class outperformed the BC U.S. Aggregate Index. Thank you for your continued participation in Franklin Templeton Moderate Allocation Fund. We look forward to serving your future investment needs. T. Anthony Coffey, CFA Portfolio Manager Franklin Templeton Moderate Allocation Fund The foregoing information reflects our analysis, opinions and portfolio holdings as of June 30, 2011, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, country, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. 14 | Semiannual Report Performance Summary as of 6/30/11 Franklin Templeton Moderate Allocation Fund Your dividend income will vary depending on dividends or interest paid by securities in the Funds portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table does not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Funds dividends and capital gain distributions, if any, and any unrealized gains or losses. Semiannual Report | 15 Performance Summary (continued) Performance 1 C u m u lative total ret u r n excl u des sales charges. Average a nnu al total ret u r n a n d val u e of $10,000 i n vestme n t i n cl u de maxim u m sales charges. Class A: 5.75% maxim u m i n itial sales charge; Class B: co n ti n ge n t deferred sales charge (CDSC) decli n i n g from 4% to 1% over six years, a n d elimi n ated thereafter; Class C: 1% CDSC i n first year o n ly; Class R/Advisor Class: n o sales charges. Performa n ce data represe n t past performa n ce, which does n ot g u ara n tee f u t u re res u lts. I n vestme n t ret u r n a n d pri n cipal val u e will fl u ct u ate, a n d yo u may have a gai n or loss whe n yo u sell yo u r shares. C u rre n t performa n ce may differ from fig u res show n . For most rece n t mo n th-e n d performa n ce, go to franklintempleton.com or call (800) 342-5236 . The i n vestme n t ma n ager a n d admi n istrator have co n tract u ally agreed to waive or ass u me certai n expe n ses so that commo n expe n ses (excl u di n g R u le 12b-1 fees a n d acq u ired f un d fees a n d expe n ses) for each class of the F un d do n ot exceed 0.25% (other tha n certai n n o n ro u ti n e expe n ses) un til 4/30/12. 16 | Semiannual Report Performance Summary (continued) Endnotes While an asset allocation plan can be a valuable tool to help reduce overall volatility, all investments involve some degree of risk. Typically, the more aggressive the investment, or the greater the potential return, the more risk involved. Generally, investors should be comfortable with some fluctuation in the value of their investments, especially over the short term. Stocks have historically outperformed other asset classes over the long term, but they tend to fluctuate more dramatically over the shorter term. Bond prices generally move in the opposite direction of interest rates. Thus, as prices of bonds in a fund adjust to a rise in interest rates, that funds share price may decline. The manager applies various techniques and analyses in making investment decisions for the Fund, but there can be no guarantee that these decisions will produce the desired results. Because this Fund invests in underlying funds, which may engage in a variety of investment strategies involving certain risks, the Fund may be subject to those same risks. These risks are described in the Funds prospectus. Class B: Class C: These shares have higher annual fees and expenses than Class A shares. Prior to 1/1/04, these shares were offered with an initial sales charge; thus actual total returns would have differed. These shares have higher annual fees and expenses than Class A shares. Class R: Shares are available to certain eligible investors as described in the prospectus. These shares have higher annual fees and expenses than Class A shares. Advisor Class: Shares are available to certain eligible investors as described in the prospectus. 1. If the manager and administrator had not waived fees, the Funds total returns would have been lower. 2. Cumulative total return represents the change in value of an investment over the periods indicated. 3. Average annual total return represents the average annual change in value of an investment over the periods indicated. Six-month return has not been annualized. 4. These figures represent the value of a hypothetical $10,000 investment in the Fund over the periods indicated. 5. Figures are as stated in the Funds prospectus current as of the date of this report and include the effect of acquired fund fees and expenses. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 6. Effective 12/1/05, the Fund began offering Advisor Class shares, which do not have sales charges or a Rule 12b-1 plan. Performance quotations for this class reflect the following methods of calculation: (a) For periods prior to 12/1/05, a restated figure is used based upon the Funds Class A performance, excluding the effect of Class As maximum initial sales charge, but reflecting the effect of the Class A Rule 12b-1 fees; and (b) for periods after 12/1/05, actual Advisor Class performance is used reflecting all charges and fees applicable to that class. Since 12/1/05 (commencement of sales), the cumulative and average annual total returns of Advisor Class shares were +42.02% and +6.49%. Semiannual Report | 17 Your Funds Expenses Franklin Templeton Moderate Allocation Fund As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. 18 | Semiannual Report Your Funds Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. *Expenses are calculated using the most recent six-month expense ratio excluding expenses of the fund investments, net of expense waivers, annualized for each class (A: 0.50%; B: 1.25%; C: 1.25%; R: 0.75%; and Advisor: 0.25%), multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. **Expenses are calculated using the most recent six-month expense ratio including expenses of the fund investments, net of expense waivers, annualized for each class (A: 1.18%; B: 1.93%; C: 1.93%; R: 1.43%; and Advisor: 0.93%), multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. Semiannual Report | 19 Franklin Templeton Growth Allocation Fund Your Funds Goal and Main Investments: Franklin Templeton Growth Allocation Fund seeks the highest level of long-term total return consistent with a higher level of risk. 1 Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit franklintempleton.com or call (800) 342-5236 for most recent month-end performance. Performance Overview AAA Franklin Templeton Growth Allocation Fund  Class A delivered a +4.12% cumulative total return for the six months under review. By comparison, the Funds equity benchmarks, the Standard & Poors 500 Index (S&P 500), a broad measure of U.S. stock performance, and the MSCI Europe, Australasia, Far East (EAFE) Index, which measures global stock performance excluding 1. The risk/reward potential is based on the Funds goal and level of risk. It is not indicative of the Funds actual or implied performance or portfolio composition, which may change on a continuous basis. The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Funds SOI, which begins on page 45. 20 | Semiannual Report the U.S. and Canada, posted total returns of +6.02% and +5.35%. 2 The Funds fixed income benchmark, the Barclays Capital (BC) U.S. Aggregate Index, which tracks U.S. investment-grade bonds, posted a +2.72% total return. 2 The Payden & Rygel 90 Day U.S. T-Bill Index, a proxy for short-term investments and other net assets, had a +0.07% total return for the same period. 2 You can find the Funds long-term performance data in the Performance Summary beginning on page 23. Investment Strategy Whenever possible, we attempt to hold the same underlying Franklin Templeton funds and other fund investments (fund investments) in each Allocation Funds portfolio and will vary the allocation percentages of the fund investments based upon each Allocation Funds risk/return level. Maintaining similarity of the fund investments across the Conservative, Moderate and Growth Allocation Funds is intended to increase the consistency of their results relative to one another. We allocate the Funds assets among the broad asset classes, and when selecting equity funds, we consider the fund investments foreign and domestic exposure, market capitalization ranges and investment styles (growth versus value). When selecting fixed income funds, we focus primarily on maximizing income appropriate to the Funds risk profile. Managers Discussion The Funds performance can be attributed to its allocation among equities, fixed income securities, and short-term investments and other net assets, and to the actual performance of the fund investments. At period-end, Franklin Templeton Growth Allocation Fund allocated 80.3% of total net assets to equity and 15.6% to fixed income. Domestic equity exposure was 71.5% of the total equity weighting, with the balance represented by foreign equity. The portfolio was diversified across capitalization sizes and investment styles, and on June 30, 2011, we held shares in large-, mid- and small-capitalization equity funds, representing both growth and value styles. Franklin Flex Cap Growth Fund  Advisor Class, representing 16.4% of the Funds total net assets, was our largest equity fund weighting at period-end. On the fixed income side, domestic exposure was 69.2% of the Funds total 2. Source: © 2011 Morningstar. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. The indexes are unmanaged and include reinvestment of any income or distributions. One cannot invest directly in an index, and an index is not representative of the Funds portfolio. Semiannual Report | 21 income weighting, with the balance represented by foreign fixed income. Franklin U.S. Government Securities Fund  Advisor Class was our largest fixed income fund weighting at 5.0% of total net assets. Our largest domestic growth fund holding, Franklin Flex Cap Growth Fund Advisor Class, performed comparably to the S&P 500 during the six-month reporting period, while our largest domestic value fund holding, Mutual Shares Fund  Class Z, underperformed. Our largest foreign equity fund holding, Mutual European Fund  Class Z, performed comparably to the MSCI EAFE Index. On the fixed income side, Franklin U.S. Government Securities Fund Advisor Class and Templeton Global Bond Fund  Advisor Class outperformed the BC U.S. Aggregate Index, Thank you for your continued participation in Franklin Templeton Growth Allocation Fund. We look forward to serving your future investment needs. T. Anthony Coffey, CFA Portfolio Manager Franklin Templeton Growth Allocation Fund The foregoing information reflects our analysis, opinions and portfolio holdings as of June 30, 2011, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, country, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. 22 | Semiannual Report Performance Summary as of 6/30/11 Franklin Templeton Growth Allocation Fund Your dividend income will vary depending on dividends or interest paid by securities in the Funds portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table does not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Funds dividends and capital gain distributions, if any, and any unrealized gains or losses. Semiannual Report | 23 Performance Summary (continued) Performance 1 C u m u lative total ret u r n excl u des sales charges. Average a nnu al total ret u r n a n d val u e of $10,000 i n vestme n t i n cl u de maxim u m sales charges. Class A: 5.75% maxim u m i n itial sales charge; Class B: co n ti n ge n t deferred sales charge (CDSC) decli n i n g from 4% to 1% over six years, a n d elimi n ated thereafter; Class C: 1% CDSC i n first year o n ly; Class R/Advisor Class: n o sales charges. Performa n ce data represe n t past performa n ce, which does n ot g u ara n tee f u t u re res u lts. I n vestme n t ret u r n a n d pri n cipal val u e will fl u ct u ate, a n d yo u may have a gai n or loss whe n yo u sell yo u r shares. C u rre n t performa n ce may differ from fig u res show n . For most rece n t mo n th-e n d performa n ce, go to franklintempleton.com or call (800) 342-5236 . The i n vestme n t ma n ager a n d admi n istrator have co n tract u ally agreed to waive or ass u me certai n expe n ses so that commo n expe n ses (excl u di n g R u le 12b-1 fees a n d acq u ired f un d fees a n d expe n ses) for each class of the F un d do n ot exceed 0.25% (other tha n certai n n o n ro u ti n e expe n ses) un til 4/30/12. 24 | Semiannual Report Performance Summary (continued) Endnotes While an asset allocation plan can be a valuable tool to help reduce overall volatility, all investments involve some degree of risk. Typically, the more aggressive the investment, or the greater the potential return, the more risk involved. Generally, investors should be comfortable with some fluctuation in the value of their investments, especially over the short term. Stocks have historically outperformed other asset classes over the long term, but they tend to fluctuate more dramatically over the shorter term. Bond prices generally move in the opposite direction of interest rates. Thus, as prices of bonds in a fund adjust to a rise in interest rates, that funds share price may decline. The manager applies various techniques and analyses in making investment decisions for the Fund, but there can be no guarantee that these decisions will produce the desired results. Because this Fund invests in underlying funds, which may engage in a variety of investment strategies involving certain risks, the Fund may be subject to those same risks. These risks are described in the Funds prospectus. Class B: Class C: These shares have higher annual fees and expenses than Class A shares. Prior to 1/1/04, these shares were offered with an initial sales charge; thus actual total returns would have differed. These shares have higher annual fees and expenses than Class A shares. Class R: Shares are available to certain eligible investors as described in the prospectus. These shares have higher annual fees and expenses than Class A shares. Advisor Class: Shares are available to certain eligible investors as described in the prospectus. 1. If the manager and administrator had not waived fees, the Funds total returns would have been lower. 2. Cumulative total return represents the change in value of an investment over the periods indicated. 3. Average annual total return represents the average annual change in value of an investment over the periods indicated. Six-month return has not been annualized. 4. These figures represent the value of a hypothetical $10,000 investment in the Fund over the periods indicated. 5. Figures are as stated in the Funds prospectus current as of the date of this report and include the effect of acquired fund fees and expenses. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 6. Effective 12/1/05, the Fund began offering Advisor Class shares, which do not have sales charges or a Rule 12b-1 plan. Performance quotations for this class reflect the following methods of calculation: (a) For periods prior to 12/1/05, a restated figure is used based upon the Funds Class A performance, excluding the effect of Class As maximum initial sales charge, but reflecting the effect of the Class A Rule 12b-1 fees; and (b) for periods after 12/1/05, actual Advisor Class performance is used reflecting all charges and fees applicable to that class. Since 12/1/05 (commencement of sales), the cumulative and average annual total returns of Advisor Class shares were +38.78 and +6.05%. Semiannual Report | 25 Your Funds Expenses Franklin Templeton Growth Allocation Fund As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. 26 | Semiannual Report Your Funds Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. *Expenses are calculated using the most recent six-month expense ratio excluding expenses of the fund investments, net of expense waivers, annualized for each class (A: 0.50%; B: 1.25%; C: 1.25%; R: 0.75%; and Advisor: 0.25%), multiplied by the average account value over the period, multiplied 181/365 to reflect the one-half year period. **Expenses are calculated using the most recent six-month expense ratio including expenses of the fund investments, net of expense waivers, annualized for each class (A: 1.25%; B: 2.00%; C: 2.00%; R: 1.50%; and Advisor: 1.00%), multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. Semiannual Report | 27 Franklin Templeton Fund Allocator Series Financial Highlights a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Recognition of net investment income by the Fund is affected by the timing of declaration of dividends by the Underlying Funds and Exchange Traded Funds in which the Fund invests. d Effective September 1, 2008, the redemption fee was eliminated. e Amount rounds to less than $0.01 per share. f Total return does not reflect sales commissions or contingent deferred sales charges, if applicable, and is not annualized for periods less than one year. g Ratios are annualized for periods less than one year. h Does not include expenses of the Underlying Funds and Exchange Traded Funds in which the Fund invests. The annualized weighted average expense ratio of the Underlying Funds and Exchange Traded Funds was 0.60% for the period ended June 30, 2011. 28 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Franklin Templeton Fund Allocator Series Financial Highlights (continued) a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Recognition of net investment income by the Fund is affected by the timing of declaration of dividends by the Underlying Funds and Exchange Traded Funds in which the Fund invests. d Effective September 1, 2008, the redemption fee was eliminated. e Amount rounds to less than $0.01 per share. f Total return does not reflect sales commissions or contingent deferred sales charges, if applicable, and is not annualized for periods less than one year. g Ratios are annualized for periods less than one year. h Does not include expenses of the Underlying Funds and Exchange Traded Funds in which the Fund invests. The annualized weighted average expense ratio of the Underlying Funds and Exchange Traded Funds was 0.60% for the period ended June 30, 2011. Semiannual Report | The accompanying notes are an integral part of these financial statements. | 29 Franklin Templeton Fund Allocator Series Financial Highlights (continued) a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Recognition of net investment income by the Fund is affected by the timing of declaration of dividends by the Underlying Funds and Exchange Traded Funds in which the Fund invests. d Effective September 1, 2008, the redemption fee was eliminated. e Amount rounds to less than $0.01 per share. f Total return does not reflect sales commissions or contingent deferred sales charges, if applicable, and is not annualized for periods less than one year. g Ratios are annualized for periods less than one year. h Does not include expenses of the Underlying Funds and Exchange Traded Funds in which the Fund invests. The annualized weighted average expense ratio of the Underlying Funds and Exchange Traded Funds was 0.60% for the period ended June 30, 2011. 30 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Franklin Templeton Fund Allocator Series Financial Highlights (continued) a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Recognition of net investment income by the Fund is affected by the timing of declaration of dividends by the Underlying Funds and Exchange Traded Funds in which the Fund invests. d Effective September 1, 2008, the redemption fee was eliminated. e Amount rounds to less than $0.01 per share. f Total return does not reflect sales commissions or contingent deferred sales charges, if applicable, and is not annualized for periods less than one year. g Ratios are annualized for periods less than one year. h Does not include expenses of the Underlying Funds and Exchange Traded Funds in which the Fund invests. The annualized weighted average expense ratio of the Underlying Funds and Exchange Traded Funds was 0.60% for the period ended June 30, 2011. Semiannual Report | The accompanying notes are an integral part of these financial statements. | 31 Franklin Templeton Fund Allocator Series Financial Highlights (continued) a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Recognition of net investment income by the Fund is affected by the timing of declaration of dividends by the Underlying Funds and Exchange Traded Funds in which the Fund invests. d Effective September 1, 2008, the redemption fee was eliminated. e Amount rounds to less than $0.01 per share. f Total return is not annualized for periods less than one year. g Ratios are annualized for periods less than one year. h Does not include expenses of the Underlying Funds and Exchange Traded Funds in which the Fund invests. The annualized weighted average expense ratio of the Underlying Funds and Exchange Traded Funds was 0.60% for the period ended June 30, 2011. 32 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Franklin Templeton Fund Allocator Series Statement of Investments, June 30, 2011 (unaudited) See Abbreviations on page 63. a Non-income producing. b See Note 7 regarding investments in Underlying Funds. Semiannual Report | The accompanying notes are an integral part of these financial statements. | 33 Franklin Templeton Fund Allocator Series Financial Highlights Franklin Templeton Moderate Allocation Fund 34 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Franklin Templeton Fund Allocator Series Financial Highlights (continued) Franklin Templeton Moderate Allocation Fund Semiannual Report | The accompanying notes are an integral part of these financial statements. | 35 Franklin Templeton Fund Allocator Series Financial Highlights (continued) Franklin Templeton Moderate Allocation Fund 36 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Franklin Templeton Fund Allocator Series Financial Highlights (continued) a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Recognition of net investment income by the Fund is affected by the timing of declaration of dividends by the Underlying Funds and Exchange Traded Funds in which the Fund invests. d Effective September 1, 2008, the redemption fee was eliminated. e Amount rounds to less than $0.01 per share. f Total return does not reflect sales commissions or contingent deferred sales charges, if applicable, and is not annualized for periods less than one year. g Ratios are annualized for periods less than one year. h Does not include expenses of the Underlying Funds and Exchange Traded Funds in which the Fund invests. The annualized weighted average expense ratio of the Underlying Funds and Exchange Traded Funds was 0.68% for the period ended June 30, 2011. Semiannual Report | The accompanying notes are an integral part of these financial statements. | 37 Franklin Templeton Fund Allocator Series Financial Highlights (continued) Franklin Templeton Moderate Allocation Fund 38 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Franklin Templeton Fund Allocator Series Statement of Investments, June 30, 2011 (unaudited) See Abbreviations on page 63.  Rounds to less than 0.1% of net assets. a Non-income producing. b See Note 7 regarding investments in Underlying Funds. Semiannual Report | The accompanying notes are an integral part of these financial statements. | 39 Franklin Templeton Fund Allocator Series Financial Statements Statements of Assets and Liabilities J un e 30, 2011 ( un a u dited) 46 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Franklin Templeton Fund Allocator Series Financial Statements (continued) Statements of Assets and Liabilities (continued) J un e 30, 2011 ( un a u dited) Semiannual Report | The accompanying notes are an integral part of these financial statements. | 47 Franklin Templeton Fund Allocator Series Financial Statements (continued) Statements of Operations for the six mo n ths e n ded J un e 30, 2011 ( un a u dited) 48 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Franklin Templeton Fund Allocator Series Financial Statements (continued) Semiannual Report | The accompanying notes are an integral part of these financial statements. | 49 Franklin Templeton Fund Allocator Series Financial Statements (continued) 50 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Franklin Templeton Fund Allocator Series Notes to Financial Statements (unaudited) 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES Franklin Templeton Fund Allocator Series (Trust) is registered under the Investment Company Act of 1940, as amended, (1940 Act) as an open-end investment company, consisting of nine separate funds, three of which are included in this report (Funds). The financial statements of the remaining funds in the Trust are presented separately. The Funds invest primarily in Franklin Templeton mutual funds (Underlying Funds). The Funds offer five classes of shares: Class A, Class B, Class C, Class R, and Advisor Class. Each class of shares differs by its initial sales load, contingent deferred sales charges, distribution fees, voting rights on matters affecting a single class and its exchange privilege. The following summarizes the Funds significant accounting policies. a. Financial Instrument Valuation Net asset value per share is calculated as of the close of trading of the NYSE. Investments in the Underlying Funds are valued at their closing net asset value each trading day. Exchange Traded Funds (ETFs) listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. b. Income Taxes It is each funds policy to qualify as a regulated investment company under the Internal Revenue Code. Each fund intends to distribute to shareholders substantially all of its taxable income and net realized gains to relieve it from federal income and excise taxes. As a result, no provision for U.S. federal income taxes is required. Each fund files U.S. income tax returns as well as tax returns in certain other jurisdictions. Each fund records a provision for taxes in its financial statements including penalties and interest, if any, for a tax position taken on a tax return (or expected to be taken) when it fails to meet the more likely than not (a greater than 50% probability) threshold and based on the technical merits, the tax position may not be sustained upon examination by the tax authorities. As of June 30, 2011, and for all open tax years, each fund has determined that no provision for income tax is required in each funds financial statements. Open tax years are those that remain subject to examination and are based on each tax jurisdiction statute of limitation. c. Security Transactions, Investment Income, Expenses and Distributions Security transactions are accounted for on trade date. Realized gains and losses on security transactions are determined on a specific identification basis. Estimated expenses are accrued daily. Dividend income and realized gain distributions by Underlying Funds and ETFs are recorded on the ex-dividend date. Distributions to shareholders are recorded on the ex-dividend date and are Semiannual Report | 51 Franklin Templeton Fund Allocator Series Notes to Financial Statements (unaudited) (continued) 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) c. Security Transactions, Investment Income, Expenses and Distributions (continued) determined according to income tax regulations (tax basis). Distributable earnings determined on a tax basis may differ from earnings recorded in accordance with accounting principles generally accepted in the United States of America. These differences may be permanent or temporary. Permanent differences are reclassified among capital accounts to reflect their tax character. These reclassifications have no impact on net assets or the results of operations. Temporary differences are not reclassified, as they may reverse in subsequent periods. Common expenses incurred by the Trust are allocated among the funds based on the ratio of net assets of each fund to the combined net assets of the Trust. Fund specific expenses are charged directly to the fund that incurred the expense. The Funds indirectly bear their proportionate share of expenses from the Underlying Funds and ETFs. Since the Underlying Funds and ETFs have varied expense levels and the Funds may own different proportions of the Underlying Funds and ETFs at different times, the amount of expenses incurred indirectly by the Funds will vary. Realized and unrealized gains and losses and net investment income, not including class specific expenses, are allocated daily to each class of shares based upon the relative proportion of net assets of each class. Differences in per share distributions, by class, are generally due to differences in class specific expenses. d. Accounting Estimates The preparation of financial statements in accordance with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the amounts of income and expenses during the reporting period. Actual results could differ from those estimates. e. Guarantees and Indemnifications Under the Trusts organizational documents, its officers and trustees are indemnified by the Trust against certain liabilities arising out of the performance of their duties to the Trust. Additionally, in the normal course of business, the Trust, on behalf of the Funds, enters into contracts with service providers that contain general indemnification clauses. The Trusts maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Trust that have not yet occurred. Currently, the Trust expects the risk of loss to be remote. 52 | Semiannual Report Franklin Templeton Fund Allocator Series Notes to Financial Statements (unaudited) (continued) 2. S HARES OF B ENEFICIAL I NTEREST At June 30, 2011, there were an unlimited number of shares authorized (without par value). Transactions in the Funds shares were as follows: Semiannual Report | 53 Franklin Templeton Fund Allocator Series Notes to Financial Statements (unaudited) (continued) 54 | Semiannual Report Franklin Templeton Fund Allocator Series Notes to Financial Statements (unaudited) (continued) Semiannual Report | 55 Franklin Templeton Fund Allocator Series Notes to Financial Statements (unaudited) (continued) 3. T RANSACTIONS WITH A FFILIATES Franklin Resources, Inc. is the holding company for various subsidiaries that together are referred to as Franklin Templeton Investments. Certain officers and trustees of the Funds are also officers and/or directors/trustees of certain of the Underlying Funds and of the following subsidiaries: a. Asset Allocation Fees The Funds pay an asset allocation fee to Advisers of 0.25% per year of the average daily net assets of each of the Funds for investment advisory services, consisting principally of determining the allocation of assets of the Funds among the designated Underlying Funds and ETFs. b. Administrative Fees FT Services, under terms of an agreement, provides administrative services to the Funds and is not paid by the Funds for the services. c. Distribution Fees The Trusts Board of Trustees has adopted distribution plans for each share class, with the exception of Advisor Class shares, pursuant to Rule 12b-1 under the 1940 Act. Under the Funds Class A reimbursement distribution plans, the Funds reimburse Distributors for costs incurred in connection with the servicing, sale and distribution of each funds shares up to the maximum annual plan rate. Under the Class A reimbursement distribution plans, costs exceeding the maximum for the current plan year cannot be reimbursed in subsequent periods. In addition, under the Funds Class B, C and R compensation distribution plans, the Funds pay Distributors for costs incurred in connection with the servicing, sale and distribution of each funds shares up to the maximum annual plan rate for each class. The maximum annual plan rates, based on the average daily net assets, for each class, are as follows: 56 | Semiannual Report Franklin Templeton Fund Allocator Series Notes to Financial Statements (unaudited) (continued) 3. T RANSACTIONS WITH A FFILIATES (continued) d. Sales Charges/Underwriting Agreements Front-end sales charges and contingent deferred sales charges (CDSC) do not represent expenses of the Funds. These charges are deducted from the proceeds of sales of fund shares prior to investment or from redemption proceeds prior to remittance, as applicable. Distributors has advised the Funds of the following commission transactions related to the sales and redemptions of the Funds shares for the period: e. Transfer Agent Fees For the period ended June 30, 2011, the Funds paid transfer agent fees as noted in the Statements of Operations of which the following amounts were retained by Investor Services: Advisors has contractually agreed in advance to waive or limit its fees and to assume as its own expense certain expenses otherwise payable by the Funds so that the common expenses (i.e. a combination of asset allocation fees and other expenses, but excluding distribution fees, and acquired fund fees and expenses) for each class of the Funds do not exceed 0.25% (other than certain non-routine expenses or costs, including those relating to litigation, indemnification, reorganizations, and liquidations) until April 30, 2012. 4. E XPENSE O FFSET A RRANGEMENT The Funds have entered into an arrangement with their custodian whereby credits realized as a result of uninvested cash balances are used to reduce a portion of the Funds custodian expenses. During the period ended June 30, 2011, there were no credits earned. Semiannual Report | 57 Franklin Templeton Fund Allocator Series Notes to Financial Statements (unaudited) (continued) 5. I NCOME T AXES For tax purposes, capital losses may be carried over to offset future capital gains, if any. At December 31, 2010, the capital loss carryforwards were as follows: Under the Regulated Investment Company Modernization Act of 2010, the Funds will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. Post-enactment capital loss carryforwards will retain their character as either short-term or long-term capital losses rather than being considered short-term as under previous law. Any post-enactment capital losses generated will be required to be utilized prior to the losses incurred in pre-enactment tax years. At June 30, 2011, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Net investment income differs for financial statement and tax purposes primarily due to differing treatment of short term capital gains distributions from Underlying Funds and ETFs. Net realized gains (losses) differ for financial statement and tax purposes primarily due to differing treatments of wash sales and short term capital gains distributions from Underlying Funds and ETFs. 58 | Semiannual Report Franklin Templeton Fund Allocator Series Notes to Financial Statements (unaudited) (continued) 6. I NVESTMENT T RANSACTIONS Purchases and sales of Underlying Funds and ETFs (excluding short term securities) for the period ended June 30, 2011, were as follows: 7. I NVESTMENTS IN U NDERLYING F UNDS The Funds invest primarily in the Underlying Funds which are managed by Advisers, (or an affiliate of Advisers). The Funds do not invest in the Underlying Funds for the purpose of exercising a controlling influence over the management or policies. The Funds may invest in the Institutional Fiduciary Trust Money Market Portfolio (Sweep Money Fund), an open-end investment company managed by Advisers. Asset allocation fees are reduced on assets invested in the Sweep Money Fund, in an amount not to exceed the management and administrative fees paid by the Sweep Money Fund. Investments in Underlying Funds for the period ended June 30, 2011, were as follows: Franklin Templeton Fund Allocator Series Notes to Financial Statements (unaudited) (continued) 60 | Semiannual Report Franklin Templeton Fund Allocator Series Notes to Financial Statements (unaudited) (continued) Semiannual Report | 61 Franklin Templeton Fund Allocator Series Notes to Financial Statements (unaudited) (continued) 8. S PECIAL S ERVICING A GREEMENT The Funds participate in a Special Servicing Agreement (SSA) with the Underlying Funds and certain service providers of the Funds and of the Underlying Funds. Under the SSA, each Underlying Fund may pay a portion of the Funds expenses (other than any asset allocation and distribution fees) to the extent such payments are less than the amount of the benefits realized or expected to be realized by the Underlying Fund (e.g., due to reduced costs associated with servicing accounts) from the investment in the Underlying Fund by the Funds. The amount of expenses borne by the Underlying Funds during the period ended June 30, 2011 is noted in the Statements of Operations. 9. C REDIT F ACILITY The Funds, together with other U.S. registered and foreign investment funds (collectively, Borrowers), managed by Franklin Templeton Investments, are borrowers in a joint syndicated senior unsecured credit facility totaling $750 million (Global Credit Facility) which matures on January 20, 2012. This Global Credit Facility provides a source of funds to the Borrowers for temporary and emergency purposes, including the ability to meet future unanticipated or unusually large redemption requests. 62 | Semiannual Report Franklin Templeton Fund Allocator Series Notes to Financial Statements (unaudited) (continued) 9. C REDIT F ACILITY (continued) Under the terms of the Global Credit Facility, the Funds shall, in addition to interest charged on any borrowings made by the Funds and other costs incurred by the Funds, pay their share of fees and expenses incurred in connection with the implementation and maintenance of the Global Credit Facility, based upon their relative share of the aggregate net assets of all of the Borrowers, including an annual commitment fee of 0.08% based upon the unused portion of the Global Credit Facility, which is reflected in other expenses on the Statements of Operations. During the period ended June 30, 2011, the Funds did not use the Global Credit Facility. 10. F AIR V ALUE M EASUREMENTS The Funds follow a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds investments and are summarized in the following fair value hierarchy: Level 1  quoted prices in active markets for identical securities Level 2  other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speed, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. For movements between the levels within the fair value hierarchy, the Funds have adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. At June 30, 2011, all of the Funds investments in Underlying Funds and ETFs carried at fair value were in Level 1 inputs. For detailed categories, see the accompanying Statements of Investments. 11. S UBSEQUENT E VENTS The Funds have evaluated subsequent events through the issuance of the financial statements and determined that no events have occurred that require disclosure. A BBREVIATIONS Selected Portfolio ETF - Excha n ge Traded F un d Semiannual Report | 63 Franklin Templeton Fund Allocator Series Shareholder Information Board Review of Investment Management Agreement At a meeting held March 1, 2011, the Board of Trustees (Board), including a majority of non-interested or independent Trustees, approved renewal of the investment management agreement for each of the separate funds within Franklin Templeton Fund Allocator Series (Fund(s)). In reaching its decision to approve renewal of the investment management agreements, the Board took into account information furnished throughout the year at regular Board meetings, as well as information prepared specifically in connection with the annual renewal review process. Information furnished and discussed throughout the year included investment performance reports and related financial information for each Fund, as well as periodic reports on expenses, shareholder services, legal, compliance, pricing, brokerage commissions and execution and other services provided by the Investment Manager (Manager) and its affiliates. Information furnished specifically in connection with the renewal process included a report for each Fund prepared by Lipper, Inc. (Lipper), an independent organization, as well as additional material, including a Fund profitability analysis prepared by management. The Lipper reports compared each Funds investment performance and expenses with those of other mutual funds deemed comparable to the Fund as selected by Lipper. The Fund profitability analysis discussed the profitability to Franklin Templeton Investments from its overall U.S. fund operations, as well as on an individual fund-by-fund basis. Additional material accompanying such profitability analysis included information on a fund-by-fund basis listing portfolio managers and other accounts they manage, as well as information on management fees charged by the Manager and its affiliates to U.S. mutual funds and other accounts, including managements explanation of differences where relevant. Such material also included a memorandum prepared by management describing project initiatives and capital investments relating to the services provided to the Funds by the Franklin Templeton Investments organization, as well as a memorandum relating to economies of scale and a comparative analysis concerning transfer agent fees charged each Fund. In considering such materials, the independent Trustees received assistance and advice from and met separately with independent counsel. While the investment management agreements for all Funds were considered at the same Board meeting, the Board dealt with each Fund separately. In approving continuance of the investment management agreement for each Fund, the Board, including a majority of independent Trustees, determined that the existing management fee structure was fair and reasonable and that continuance of the investment management agreement was in the best interests of each Fund and its shareholders. While attention was given to all information furnished, the following discusses some primary factors relevant to the Boards decision. NATURE, EXTENT AND QUALITY OF SERVICE. The Board was satisfied with the nature and quality of the overall services provided by the Manager and its affiliates to the Funds and their shareholders. In addition to investment performance and expenses discussed later, the Boards opinion was based, in part, upon periodic reports furnished it showing that the investment policies and restrictions for each Fund were consistently complied with as well as other reports periodically furnished the Board covering matters such as the compliance of portfolio managers and other management personnel with the code of ethics adopted throughout the Franklin Templeton fund complex, the adherence to fair value pricing procedures established by the Board, and the accuracy 64 | Semiannual Report Franklin Templeton Fund Allocator Series Shareholder Information (continued) Board Review of Investment Management Agreement (continued) of net asset value calculations. The Board also noted the extent of benefits provided Fund shareholders from being part of the Franklin Templeton family of funds, including the right to exchange investments between the same class of funds without a sales charge, the ability to reinvest Fund dividends into other funds and the right to combine holdings in other funds to obtain a reduced sales charge. Favorable consideration was given to managements continuous efforts and expenditures in establishing back-up systems and recovery procedures to function in the event of a natural disaster, it being noted that such systems and procedures had functioned smoothly during the Florida hurricanes and blackouts experienced in previous years. Among other factors taken into account by the Board were the Managers best execution trading policies, including a favorable report by an independent portfolio trading analytical firm. Consideration was also given to the experience of each Funds portfolio management team, the number of accounts managed and general method of compensation. In this latter respect, the Board noted that a primary factor in managements determination of a portfolio managers bonus compensation was the relative investment performance of the funds he or she managed and that a portion of such bonus was required to be invested in a predesignated list of funds within such persons fund management area so as to be aligned with the interests of shareholders. The Board also took into account the quality of transfer agent and shareholder services provided Fund shareholders by an affiliate of the Manager and the continuous enhancements to the Franklin Templeton website. Particular attention was given to managements conservative approach and diligent risk management procedures, including continuous monitoring of counterparty credit risk and attention given to derivatives and other complex instruments. The Board also took into account, among other things, managements efforts in establishing a global credit facility for the benefit of the Funds and other accounts managed by Franklin Templeton Investments to provide a source of cash for temporary and emergency purposes or to meet unusual redemption requests as well as the strong financial position of the Managers parent company and its commitment to the mutual fund business as evidenced by its subsidization of money market funds. INVESTMENT PERFORMANCE. The Board placed significant emphasis on the investment performance of each Fund in view of its importance to shareholders. While consideration was given to performance reports and discussions with portfolio managers at Board meetings throughout the year, particular attention in assessing performance was given to the Lipper reports furnished for the agreement renewals. The Lipper reports prepared for each individual Fund showed the investment performance of its Class A shares, in comparison to a performance universe selected by Lipper. Comparative performance for each Fund was shown for the one-year period ended December 31, 2010, and for additional periods ended that date depending on when a particular Fund commenced operations. The following summarizes the performance results for each of the Funds and the Boards view of such performance. Franklin Templeton Conservative Allocation Fund  The performance universe for this Fund consisted of the Fund and all retail and institutional mixed-asset target allocation conservative funds as selected by Lipper. The Lipper report showed the Funds total return for the one-year period to be in the upper half of such performance universe, and on an annualized basis to be in the highest Semiannual Report | 65 Franklin Templeton Fund Allocator Series Shareholder Information (continued) Board Review of Investment Management Agreement (continued) or best performing quintile of such universe for each of the previous five- and 10-year periods, and the second-highest quintile of such universe for the previous three-year period. The Board was satisfied with the Funds comparative performance as set forth in the Lipper report. Franklin Templeton Moderate Allocation Fund  The performance universe for this Fund consisted of the Fund and all retail and institutional mixed-asset target allocation moderate funds as selected by Lipper. The Lipper report showed the Funds total return for the one-year period to be in the second-highest quintile of such performance universe and in each of the previous three-, five- and 10-year periods on an annualized basis to be in the highest or best performing quintile of such performance universe. The Board was satisfied with the Funds comparative performance as set forth in the Lipper report. Franklin Templeton Growth Allocation Fund  The performance universe for this Fund consisted of the Fund and all retail and institutional mixed-asset target allocation growth funds as selected by Lipper. The Lipper report showed the Funds total return for the one-year period to be in the second-highest quintile of such performance universe, and on an annualized basis to be in the highest or best performing quintile of such universe for each of the previous three-, five- and 10-year periods. The Board was satisfied with the Funds comparative performance as shown in the Lipper report. COMPARATIVE EXPENSES. Consideration was given to the management fee and total expense ratio of each Fund compared with those of a group of retail front-end load fund of funds selected by Lipper as its appropriate Lipper expense group. Lipper expense data is based upon information taken from each funds most recent annual report, which reflects historical asset levels that may be quite different from those currently existing, particularly in a period of market volatility. While recognizing such inherent limitation and the fact that expense ratios generally increase as assets decline and decrease as assets grow, the Board believed the independent analysis conducted by Lipper to be an appropriate measure of comparative expenses. In reviewing comparative costs, Lipper provides information on each Funds contractual investment management fee in comparison with the contractual investment management fee that would have been charged by other funds within its Lipper expense group assuming they were similar in size to the Fund, as well as the actual total expenses of the Fund including expenses of the underlying funds they invest in. The Board noted that the Funds pay an asset allocation advisory fee. The Lipper contractual investment management fee analysis includes the advisory and administrative fees directly charged to each of the Funds as being part of the contractual investment management fee, with the investment management fees charged underlying funds being included within actual total expenses. Contractual investment management fees and total expenses for comparative consistency are shown by Lipper for Fund Class A shares. The Lipper expense reports noted in the case of each Fund that expenses had been subsidized by management fee waivers and reimbursements. The Lipper reports for Franklin Templeton Moderate Allocation Fund, Franklin Templeton Conservative Allocation Fund, and Franklin Templeton Growth Allocation Fund showed in each case that their contractual management fee rates were at or above the medians of their respective Lipper expense groups, and that their actual total expense ratios 66 | Semiannual Report Franklin Templeton Fund Allocator Series Shareholder Information (continued) Board Review of Investment Management Agreement (continued) (including underlying fund expenses), were in the most expensive or second most expensive quintiles of their respective Lipper expense groups. The actual total expense ratios (including underlying fund expenses) of Franklin Templeton Moderate Allocation Fund, Franklin Templeton Conservative Allocation Fund, and Franklin Templeton Growth Allocation Fund, however, were within 15 basis points, 14 basis points, and seven basis points, respectively, of the median actual total expense ratios for their particular Lipper expense groups. The Board found the comparative expenses of these Funds as shown in the Lipper report to be acceptable, noting in each case that they were subsidized by management. MANAGEMENT PROFITABILITY. The Board also considered the level of profits realized by the Manager and its affiliates in connection with the operation of each Fund. In this respect, the Board reviewed the Fund profitability analysis that addresses the overall profitability of Franklin Templetons U.S. fund business, as well as its profits in providing management and other services to each of the individual funds during the 12-month period ended September 30, 2010, being the most recent fiscal year-end for Franklin Resources, Inc., the Managers parent. In reviewing the analysis, attention was given to the methodology followed in allocating costs to each Fund, it being recognized that allocation methodologies are inherently subjective and various allocation methodologies may each be reasonable while producing different results. In this respect, the Board noted that, while being continuously refined and reflecting changes in the Managers own cost accounting, the allocation methodology was consistent with that followed in profitability report presentations for the Funds made in prior years and that the Funds independent registered public accounting firm had been engaged by the Manager to review the reasonableness of the allocation methodologies solely for use by the Funds Board in reference to the profitability analysis. In reviewing and discussing such analysis, management discussed with the Board its belief that costs incurred in establishing the infrastructure necessary for the type of mutual fund operations conducted by the Manager and its affiliates may not be fully reflected in the expenses allocated to each Fund in determining its profitability, as well as the fact that the level of profits, to a certain extent, reflected operational cost savings and efficiencies initiated by management. The Board also took into account managements expenditures in improving shareholder services provided the Funds, as well as the need to meet additional regulatory and compliance requirements resulting from the Sarbanes-Oxley Act and recent SEC and other regulatory requirements. In addition, the Board considered a third-party study comparing the profitability of the Managers parent on an overall basis to other publicly held managers broken down to show profitability from management operations exclusive of distribution expenses, as well as profitability including distribution expenses. The Board also considered the extent to which the Manager and its affiliates might derive ancillary benefits from fund operations, including revenues generated from transfer agent services and potential benefits resulting from allocation of fund brokerage and the use of commission dollars to pay for research. Based upon its consideration of all these factors, and taking into account the fact that Fund expenses were being subsidized through fee waivers, the Board determined that the level of profits realized by the Manager and its affiliates from providing services to each Fund was not excessive in view of the nature, quality and extent of services provided. Semiannual Report | 67 Franklin Templeton Fund Allocator Series Shareholder Information (continued) Board Review of Investment Management Agreement (continued) ECONOMIES OF SCALE. The Board also considered whether economies of scale are realized by the Managers as the Funds grow larger and the extent to which this is reflected in the level of management fees charged. While recognizing that any precise determination is inherently subjective, the Board noted that based upon the Fund profitability analysis, it appears that as some funds get larger, at some point economies of scale do result in the Managers realizing a larger profit margin on management services provided such a fund. The Board also noted that economies of scale are shared with a fund and its shareholders through management fee breakpoints so that as a fund grows in size, its effective management fee rate declines. The management fees charged all the underlying funds in which the Funds may invest provide for such management fee breakpoints. Consequently, to the extent economies of scale may be realized by the investment managers of these funds, the benefits are shared with each Fund and its shareholders through a reduction in actual total expense ratios. Proxy Voting Policies and Procedures The Trusts investment manager has established Proxy Voting Policies and Procedures (Policies) that the Trust uses to determine how to vote proxies relating to portfolio securities. Shareholders may view the Trusts complete Policies online at franklintempleton.com. Alternatively, shareholders may request copies of the Policies free of charge by calling the Proxy Group collect at (954) 527-7678 or by sending a written request to: Franklin Templeton Companies, LLC, 300 S.E. 2nd Street, Fort Lauderdale, FL 33301, Attention: Proxy Group. Copies of the Trusts proxy voting records are also made available online at franklintempleton.com and posted on the U.S. Securities and Exchange Commissions website at sec.gov and reflect the most recent 12-month period ended June 30. Quarterly Statement of Investments The Trust files a complete statement of investments with the U.S. Securities and Exchange Commission for the first and third quarters for each fiscal year on Form N-Q. Shareholders may view the filed Form N-Q by visiting the Commissions website at sec.gov. The filed form may also be viewed and copied at the Commissions Public Reference Room in Washington, DC. Information regarding the operations of the Public Reference Room may be obtained by calling (800) SEC-0330. 68 | Semiannual Report | 1 Semiannual Report Economic and Market Overview The global economy expanded despite geopolitical and inflationary pressures during the six-month period ended June 30, 2011. In the U.S., business activity increased and consumer spending stayed above pre-recession levels. The U.S. was a key engine in a sustained global manufacturing expansion as international trade volume continued to increase, albeit at a moderate pace. The U.S. financial system appeared closer to a full recovery, although the country still faced challenges dealing with persistent unemployment, housing market weakness and massive debt. During the period, signs emerged of a global economic slowdown. Officials at the U.S. Federal Reserve Board (Fed) cut their growth forecast for the worlds largest economy, and manufacturing growth slowed in most major regions of the world. Japans earthquake, an early surge in commodity prices and a fading inventory restocking cycle were all blamed for declining economic leading indicators. Some monetary policy tightening in most parts of the world was also thought to inhibit growth and cool the commodities rally. Inflation at the consumer, producer and trade levels rose across much of the world, but in the U.S. it remained relatively contained. As a result, the Fed maintained its accommodative monetary policy while ending its second round of quantitative easing on June 30. The Fed said, however, it would continue to purchase Treasuries with proceeds from maturing debt in an effort to support economic growth. This move deviated from many other central banks around the world that raised interest rates to dampen inflation pressures. Continued corporate profit strength and still favorable economic growth prospects in some regions of the world supported equities. Global stock markets made gains in the first half of 2011, though the positive momentum from the previous year waned as investors weathered international events that included revolutions and civil unrest across the Middle East and North Africa, the multiple crises triggered by Japans earthquake and tsunami, and sovereign debt worries and credit downgrades in Europe. The dollar declined during the period against most currencies, however, broadly reflecting divergent interest rate and/or economic growth expectations. The foregoing information reflects our analysis and opinions as of June 30, 2011. The information is not a complete analysis of every aspect of any market, country, industry, security or fund. Statements of fact are from sources considered reliable. Semiannual Report | 3 Franklin Templeton Corefolio Allocation Fund Your Funds Goal and Main Investments: Franklin Templeton Corefolio Allocation Fund seeks capital appreciation through investments in a combination of Franklin Flex Cap Growth Fund, Franklin Growth Fund, Mutual Shares Fund and Templeton Growth Fund. Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit franklintempleton.com or call (800) 342-5236 for most recent month-end performance. We are pleased to bring you Franklin Templeton Corefolio Allocation Funds semiannual report for the period ended June 30, 2011. Performance Overview Franklin Templeton Corefolio Allocation Fund  Class A delivered a +6.54% cumulative total return for the six months under review. In comparison with its benchmarks, the Fund outperformed the +5.62% total return of the MSCI World Index, which tracks stock performance in global developed markets, and the +6.02% total return of the Standard & Poors 500 Index (S&P 500), which is a broad measure of U.S. stock performance. 1 You can find the Funds long-term performance data in the Performance Summary beginning on page 6. Investment Strategy The Fund allocates its assets by investing approximately 25% each in Franklin Flex Cap Growth Fund, Franklin Growth Fund, Mutual Shares Fund and Templeton Growth Fund. These underlying funds, in turn, invest primarily in U.S. and foreign equity securities and, to a lesser extent, fixed income and money market securities. As market conditions affect the underlying funds, we rebalance the Funds allocations to maintain the predetermined weightings in each underlying fund whenever the actual allocations exceed plus or minus 3% of the fixed allocation percentages. 1. Source: © 2011 Morningstar. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. STANDARD & POORS ® , S&P ® and S&P 500 ® are registered trademarks of Standard & Poors Financial Services LLC. Standard & Poors does not sponsor, endorse, sell or promote any S&P index-based product. The indexes are unmanaged and include reinvested distributions. One cannot invest directly in an index, and an index is not representative of the Funds portfolio. The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Funds SOI, which begins on page 23. 4 | Semiannual Report Portfolio Review The Funds performance can be attributed largely to maintaining a relatively static allocation among domestic and foreign equities, fixed income securities, and short-term investments and other net assets, and to the actual performance of the underlying funds. During the period under review, Franklin Flex Cap Growth Fund  Advisor Class and Franklin Growth Fund  Advisor Class performed comparably to the S&P 500, while Mutual Shares Fund  Class Z underperformed the S&P 500. Templeton Growth Fund  Advisor Class outperformed the MSCI World Index. Thank you for your continued participation in Franklin Templeton Corefolio Allocation Fund. We look forward to serving your future investment needs. T. Anthony Coffey, CFA Vice President of Franklin Advisers, Inc. Franklin Templeton Corefolio Allocation Fund CFA ® is a trademark owned by CFA Institute. The foregoing information reflects our analysis, opinions and portfolio holdings as of June 30, 2011, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, country, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. Semiannual Report | 5 Performance Summary as of 6/30/11 Franklin Templeton Corefolio Allocation Fund Your dividend income will vary depending on dividends or interest paid by securities in the Funds portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table does not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Funds dividends and capital gain distributions, if any, and any unrealized gains or losses. 6 | Semiannual Report Performance Summary (continued) Performance 1 C u m u lative total ret u r n excl u des sales charges. Average a nnu al total ret u r n a n d val u e of $10,000 i n vestme n t i n cl u de maxim u m sales charges. Class A: 5.75% maxim u m i n itial sales charge; Class B: co n ti n ge n t deferred sales charge (CDSC) decli n i n g from 4% to 1% over six years, a n d elimi n ated thereafter; Class C: 1% CDSC i n first year o n ly; Class R/Advisor Class: n o sales charges. Performa n ce data represe n t past performa n ce, which does n ot g u ara n tee f u t u re res u lts. I n vestme n t ret u r n a n d pri n cipal val u e will fl u ct u ate, a n d yo u may have a gai n or loss whe n yo u sell yo u r shares. C u rre n t performa n ce may differ from fig u res show n . For most rece n t mo n th-e n d performa n ce, go to franklintempleton.com or call (800) 342-5236 . The admi n istrator has co n tract u ally agreed to waive or ass u me certai n expe n ses so that commo n expe n ses (excl u di n g R u le 12b-1 fees a n d acq u ired f un d fees a n d expe n ses) for each class of the F un d do n ot exceed 0.10% (other tha n certai n n o n ro u ti n e expe n ses) un til 4/30/12. Semiannual Report | 7 Performance Summary (continued) Endnotes Because the Fund invests in underlying funds that may engage in a variety of investment strategies involving certain risks, this Fund of funds may be subject to those same risks. Stocks have historically outperformed other asset classes over the long term, but tend to fluctuate more dramatically over the shorter term. Foreign investing carries additional risks such as currency and market volatility, and political or social instability; risks that are heightened in developing countries. Smaller or relatively new or unseasoned companies can be particularly sensitive to changing economic conditions, and their prospects for growth are less certain than those of larger, more established companies. Value securities may not increase in price as anticipated or may decline further in value. The Funds prospectus also includes a description of the main investment risks. Class B: Class C: These shares have higher annual fees and expenses than Class A shares. Prior to 1/1/04, these shares were offered with an initial sales charge; thus actual total returns would have differed. These shares have higher annual fees and expenses than Class A shares. Class R: Shares are available to certain eligible investors as described in the prospectus. These shares have higher annual fees and expenses than Class A shares. Advisor Class: Shares are available to certain eligible investors as described in the prospectus. 1. If the administrator had not waived fees, the Funds total returns would have been lower. 2. Cumulative total return represents the change in value of an investment over the periods indicated. 3. Average annual total return represents the average annual change in value of an investment over the periods indicated. Six-month return has not been annualized. 4. These figures represent the value of a hypothetical $10,000 investment in the Fund over the periods indicated. 5. Figures are as stated in the Funds prospectus current as of the date of this report and include the effect of acquired fund fees and expenses. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 8 | Semiannual Report Your Funds Expenses Franklin Templeton Corefolio Allocation Fund As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. Semiannual Report | 9 Your Funds Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. *Expenses are calculated using the most recent six-month expense ratio excluding expenses of the underlying funds, net of expense waivers, annualized for each class (A: 0.39%; B: 1.10%; C: 1.10%; R: 0.60%; and Advisor: 0.10%), multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. **Expenses are calculated using the most recent six-month expense ratio including expenses of the underlying funds, net of expense waivers, annualized for each class (A: 1.15%; B: 1.86%; C: 1.86%; R: 1.36%; and Advisor: 0.86%), multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. 10 | Semiannual Report Franklin Templeton Founding Funds Allocation Fund Your Funds Goals and Main Investments: Franklin Templeton Founding Funds Allocation Funds principal investment goal is capital appreciation, with a secondary goal of income. The Fund invests in an equally weighted combination of Franklin Income Fund, Mutual Shares Fund and Templeton Growth Fund. Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit franklintempleton.com or call (800) 342-5236 for most recent month-end performance. We are pleased to bring you Franklin Templeton Founding Funds Allocation Funds semiannual report for the period ended June 30, 2011. Performance Overview Franklin Templeton Founding Funds Allocation Fund  Class A delivered a +6.53% cumulative total return for the six months under review. In comparison with its benchmarks, the Fund outperformed the +6.02% total return of the Standard & Poors 500 Index (S&P 500), which is a broad measure of U.S. stock performance, and the +5.62% total return of the MSCI World Index, which tracks stock performance in global developed markets. 1 You can find the Funds long-term performance data in the Performance Summary beginning on page 13. Investment Strategy The Fund invests its assets in an equally weighted combination of Franklin Income Fund, Mutual Shares Fund and Templeton Growth Fund. These underlying funds, in turn, invest primarily in U.S. and foreign equity securities and, to a lesser extent, fixed income and money market securities. As market conditions affect the underlying funds, we rebalance the Funds allocations to maintain the predetermined equal weightings of approximately 33 1 / 3 % of total net assets in each underlying fund whenever the actual allocations exceed plus or minus 3% of the fixed allocation percentages. 1. Source: © 2011 Morningstar. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. The indexes are unmanaged and include reinvested distributions. One cannot invest directly in an index, and an index is not representative of the Funds portfolio. The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Funds SOI, which begins on page 29. Semiannual Report | 11 Portfolio Review The Funds performance can be attributed largely to maintaining a relatively static allocation among domestic and foreign equities, fixed income securities, and short-term investments and other net assets, and to the actual performance of the underlying funds. During the period under review, Franklin Income Fund  Advisor Class and Mutual Shares Fund  Class Z underperformed the S&P 500. Templeton Growth Fund  Advisor Class outperformed the MSCI World Index. Thank you for your continued participation in Franklin Templeton Founding Funds Allocation Fund. We look forward to serving your future investment needs. T. Anthony Coffey, CFA Vice President of Franklin Advisers, Inc. Franklin Templeton Founding Funds Allocation Fund The foregoing information reflects our analysis, opinions and portfolio holdings as of June 30, 2011, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, country, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. 12 | Semiannual Report Performance Summary as of 6/30/11 Franklin Templeton Founding Funds Allocation Fund Your dividend income will vary depending on dividends or interest paid by securities in the Funds portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table does not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Funds dividends and capital gain distributions, if any, and any unrealized gains or losses. Semiannual Report | 13 Performance Summary (continued) Performance 1 C u m u lative total ret u r n excl u des sales charges. Average a nnu al total ret u r n a n d val u e of $10,000 i n vestme n t i n cl u de maxim u m sales charges. Class A: 5.75% maxim u m i n itial sales charge; Class B: co n ti n ge n t deferred sales charge (CDSC) decli n i n g from 4% to 1% over six years, a n d elimi n ated thereafter; Class C: 1% CDSC i n first year o n ly; Class R/Advisor Class: n o sales charges. Performa n ce data represe n t past performa n ce, which does n ot g u ara n tee f u t u re res u lts. I n vestme n t ret u r n a n d pri n cipal val u e will fl u ct u ate, a n d yo u may have a gai n or loss whe n yo u sell yo u r shares. C u rre n t performa n ce may differ from fig u res show n . For most rece n t mo n th-e n d performa n ce, go to franklintempleton.com or call (800) 342-5236 . The admi n istrator has co n tract u ally agreed to waive or ass u me certai n expe n ses so that commo n expe n ses (excl u di n g R u le 12b-1 fees a n d acq u ired f un d fees a n d expe n ses) for each class of the F un d do n ot exceed 0.10% (other tha n certai n n o n ro u ti n e expe n ses) un til 4/30/12. 14 | Semiannual Report Performance Summary (continued) Endnotes Because the Fund invests in underlying funds that may engage in a variety of investment strategies involving certain risks, the Fund may be subject to these same risks. Stocks have historically outperformed other asset classes over the long term, but tend to fluctuate more dramatically over the short term. Bonds are affected by changes in interest rates and the creditworthiness of their issuers. Bond prices generally move in the opposite direction of interest rates. Thus, as prices of bonds adjust to a rise in interest rates, the Funds share price may decline. Higher yielding, lower rated corporate bonds entail a greater degree of credit risk compared to investment-grade securities. Foreign investing carries additional risks such as currency and market volatility, and political or social instability, risks that are heightened in developing countries. Value securities may not increase in price as anticipated or may decline further in value. The Funds prospectus also includes a description of the main investment risks. Class B: Class C: These shares have higher annual fees and expenses than Class A shares. Prior to 1/1/04, these shares were offered with an initial sales charge; thus actual total returns would have differed. These shares have higher annual fees and expenses than Class A shares. Class R: Shares are available to certain eligible investors as described in the prospectus. These shares have higher annual fees and expenses than Class A shares. Advisor Class: Shares are available to certain eligible investors as described in the prospectus. 1. If the administrator had not waived fees, the Funds total returns would have been lower. 2. Cumulative total return represents the change in value of an investment over the periods indicated. 3. Average annual total return represents the average annual change in value of an investment over the periods indicated. Six-month return has not been annualized. 4. These figures represent the value of a hypothetical $10,000 investment in the Fund over the periods indicated. 5. Figures are as stated in the Funds prospectus current as of the date of this report and include the effect of acquired fund fees and expenses. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. Semiannual Report | 15 Your Funds Expenses Franklin Templeton Founding Funds Allocation Fund As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. 16 | Semiannual Report Your Funds Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. *Expenses are calculated using the most recent six-month expense ratio excluding expenses of the underlying funds, net of expense waivers, annualized for each class (A: 0.35%; B: 1.10%; C: 1.10%; R: 0.60%; and Advisor: 0.10%), multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. **Expenses are calculated using the most recent six-month expense ratio including expenses of the underlying funds, net of expense waivers, annualized for each class (A: 1.07%; B: 1.82%; C: 1.82%; R: 1.32%; and Advisor: 0.82%), multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. Semiannual Report | 17 Franklin Templeton Fund Allocator Series Financial Highlights Franklin Templeton Corefolio Allocation Fund Franklin Templeton Fund Allocator Series Financial Highlights (continued) Franklin Templeton Corefolio Allocation Fund Franklin Templeton Fund Allocator Series Financial Highlights (continued) Franklin Templeton Corefolio Allocation Fund Franklin Templeton Fund Allocator Series Financial Highlights (continued) Franklin Templeton Corefolio Allocation Fund Franklin Templeton Fund Allocator Series Financial Highlights (continued) Franklin Templeton Corefolio Allocation Fund Franklin Templeton Fund Allocator Series Statement of Investments, June 30, 2011 (unaudited) Semiannual Report | The accompanying notes are an integral part of these financial statements. | 23 Franklin Templeton Fund Allocator Series Statement of Investments, June 30, 2011 (unaudited) a See Note 6 regarding investments in Underlying Funds. b Non-income producing. Semiannual Report | The accompanying notes are an integral part of these financial statements. | 29 Franklin Templeton Fund Allocator Series Financial Statements Statements of Assets and Liabilities J un e 30, 2011 ( un a u dited) 30 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Franklin Templeton Fund Allocator Series Financial Statements (continued) Statements of Assets and Liabilities (continued) J un e 30, 2011 ( un a u dited) Semiannual Report | The accompanying notes are an integral part of these financial statements. | 31 Franklin Templeton Fund Allocator Series Financial Statements (continued) Statements of Operations for the six mo n ths e n ded J un e 30, 2011 ( un a u dited) 32 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Franklin Templeton Fund Allocator Series Financial Statements (continued) Semiannual Report | The accompanying notes are an integral part of these financial statements. | 33 Franklin Templeton Fund Allocator Series Notes to Financial Statements (unaudited) 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES Franklin Templeton Fund Allocator Series (Trust) is registered under the Investment Company Act of 1940, as amended, (1940 Act) as an open-end investment company, consisting of nine separate funds, two of which are included in this report (Funds). The financial statements of the remaining funds in the Trust are presented separately. The Funds invest primarily in Franklin Templeton mutual funds (Underlying Funds). The Funds offer five classes of shares: Class A, Class B, Class C, Class R, and Advisor Class. Each class of shares differs by its initial sales load, contingent deferred sales charges, distribution fees, voting rights on matters affecting a single class and its exchange privilege. The following summarizes the Funds significant accounting policies. a. Financial Instrument Valuation Net asset value per share is calculated as of the close of trading of the NYSE. Investments in the Underlying Funds are valued at their closing net asset value each trading day. b. Income Taxes It is each funds policy to qualify as a regulated investment company under the Internal Revenue Code. Each fund intends to distribute to shareholders substantially all of its taxable income and net realized gains to relieve it from federal income and excise taxes. As a result, no provision for U.S. federal income taxes is required. Each fund files U.S. income tax returns as well as tax returns in certain other jurisdictions. Each fund records a provision for taxes in its financial statements including penalties and interest, if any, for a tax position taken on a tax return (or expected to be taken) when it fails to meet the more likely than not (a greater than 50% probability) threshold and based on the technical merits, the tax position may not be sustained upon examination by the tax authorities. As of June 30, 2011, and for all open tax years, each fund has determined that no provision for income tax is required in each funds financial statements. Open tax years are those that remain subject to examination and are based on each tax jurisdiction statute of limitation. c. Security Transactions, Investment Income, Expenses and Distributions Security transactions are accounted for on trade date. Realized gains and losses on security transactions are determined on a specific identification basis. Estimated expenses are accrued daily. Dividend income and realized gain distributions by Underlying Funds are recorded on the ex-dividend date. Distributions to shareholders are recorded on the ex-dividend date and are determined according to income tax regulations (tax basis). Distributable earnings determined on a tax basis may differ from earnings recorded in accordance with accounting principles generally accepted in the United States of America. These differences may be permanent or temporary. Permanent differences are reclassified among capital accounts to reflect their tax character. These reclassifications have no impact on net assets or the results of operations. Temporary differences are not reclassified, as they may reverse in subsequent periods. 34 | Semiannual Report Franklin Templeton Fund Allocator Series Notes to Financial Statements (unaudited) (continued) 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) c. Security Transactions, Investment Income, Expenses and Distributions (continued) Common expenses incurred by the Trust are allocated among the funds based on the ratio of net assets of each fund to the combined net assets of the Trust. Fund specific expenses are charged directly to the fund that incurred the expense. The Funds indirectly bear their proportionate share of expenses from the Underlying Funds. Since the Underlying Funds have varied expense levels and the Funds may own different proportions of the Underlying Funds at different times, the amount of expenses incurred indirectly by the Funds will vary. Realized and unrealized gains and losses and net investment income, not including class specific expenses, are allocated daily to each class of shares based upon the relative proportion of net assets of each class. Differences in per share distributions, by class, are generally due to differences in class specific expenses. d. Accounting Estimates The preparation of financial statements in accordance with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the amounts of income and expenses during the reporting period. Actual results could differ from those estimates. e. Guarantees and Indemnifications Under the Trusts organizational documents, its officers and trustees are indemnified by the Trust against certain liabilities arising out of the performance of their duties to the Trust. Additionally, in the normal course of business, the Trust, on behalf of the Funds, enters into contracts with service providers that contain general indemnification clauses. The Trusts maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Trust that have not yet occurred. Currently, the Trust expects the risk of loss to be remote. Semiannual Report | 35 Franklin Templeton Fund Allocator Series Notes to Financial Statements (unaudited) (continued) 2. S HARES OF B ENEFICIAL I NTEREST At June 30, 2011, there were an unlimited number of shares authorized (without par value). Transactions in the Funds shares were as follows: 36 | Semiannual Report Franklin Templeton Fund Allocator Series Notes to Financial Statements (unaudited) (continued) Semiannual Report | 37 Franklin Templeton Fund Allocator Series Notes to Financial Statements (unaudited) (continued) 3. T RANSACTIONS WITH A FFILIATES Franklin Resources, Inc. is the holding company for various subsidiaries that together are referred to as Franklin Templeton Investments. Certain officers and trustees of the Funds are also officers and/or directors/trustees of certain of the Underlying Funds and of the following subsidiaries: a. Administrative Fees Effective May 1, 2011, the Funds pay an administrative fee to FT Services of 0.03% per year of the average daily net assets of each of the Funds for administrative services including monitoring and rebalancing the percentage of each Funds investment in the Underlying Funds. Prior to May 1, 2011, the Funds paid fees to FT Services of 0.10% per year of the average daily net assets of each of the Funds. b. Distribution Fees The Trusts Board of Trustees has adopted distribution plans for each share class, with the exception of Advisor Class shares, pursuant to Rule 12b-1 under the 1940 Act. Under the Funds Class A reimbursement distribution plans, the Funds reimburse Distributors for costs incurred in connection with the servicing, sale and distribution of each funds shares up to the maximum annual plan rate. Under the Class A reimbursement distribution plans, costs exceeding the maximum for the current plan year cannot be reimbursed in subsequent periods. In addition, under the Funds Class B, C and R compensation distribution plans, the Funds pay Distributors for costs incurred in connection with the servicing, sale and distribution of each funds shares up to the maximum annual plan rate for each class. The maximum annual plan rates, based on the average daily net assets, for each class, are as follows: The Board of Trustees has set the current rate at 0.30% per year for Class A shares for the Franklin Templeton Corefolio Allocation Fund and at 0.25% for the Franklin Templeton Founding Funds Allocation Fund until further notice and approval by the Board. 38 | Semiannual Report Franklin Templeton Fund Allocator Series Notes to Financial Statements (unaudited) (continued) 3. T RANSACTIONS WITH A FFILIATES (continued) c. Sales Charges/Underwriting Agreements Front-end sales charges and contingent deferred sales charges (CDSC) do not represent expenses of the Funds. These charges are deducted from the proceeds of sales of fund shares prior to investment or from redemption proceeds prior to remittance, as applicable. Distributors has advised the Funds of the following commission transactions related to the sales and redemptions of the Funds shares for the period: d. Transfer Agent Fees For the period ended June 30, 2011, the Funds paid transfer agent fees as noted in the Statements of Operations of which the following amounts were retained by Investor Services: FT Services has contractually agreed in advance to waive or limit its fees and to assume as its own expense certain expenses otherwise payable by the Funds so that the common expenses (i.e. a combination of administrative fees and other expenses, but excluding distribution fees, and acquired fund fees and expenses) for each class of the Fund do not exceed 0.10% (other than certain non-routine expenses or costs, including those relating to litigation, indemnification, reorganizations, and liquidations) until April 30, 2012. Semiannual Report | 39 Franklin Templeton Fund Allocator Series Notes to Financial Statements (unaudited) (continued) 4. I NCOME T AXES For tax purposes, capital losses may be carried over to offset future capital gains, if any. At December 31, 2010, the capital loss carryforwards were as follows: a Includes $30,368,774 as of December 31, 2010 from the reorganization with Franklin Templeton Perspectives Allocation Fund, which may be carried over to offset future capital gains, subject to certain limitations. Under the Regulated Investment Company Modernization Act of 2010, the Funds will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. Post-enactment capital loss carryforwards will retain their character as either short-term or long-term capital losses rather than being considered short-term as under previous law. Any post-enactment capital losses generated will be required to be utilized prior to the losses incurred in pre-enactment tax years. For tax purposes, realized capital losses occurring subsequent to October 31 may be deferred and treated as occurring on the first day of the following fiscal year. At December 31, 2010, the Franklin Templeton Corefolio Allocation Fund and the Franklin Templeton Founding Funds Allocation Fund deferred realized capital losses of $514,325 and $42,058,716, respectively. At June 30, 2011, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Net investment income (loss) differs for financial statement and tax purposes primarily due to differing treatment of non-deductible expenses. Net realized gains (losses) differ for financial statement and tax purposes primarily due to differing treatment of wash sales. 40 | Semiannual Report Franklin Templeton Fund Allocator Series Notes to Financial Statements (unaudited) (continued) 5. I NVESTMENT T RANSACTIONS Purchases and sales of Underlying Funds (excluding short term securities) for the period ended June 30, 2011, were as follows: 6. I NVESTMENTS IN U NDERLYING F UNDS The Funds invest primarily in the Underlying Funds which are managed by Franklin Advisers, Inc. (Advisers), an affiliate of FT Services, or by an affiliate of Advisers. The Funds do not invest in the Underlying Funds for the purpose of exercising a controlling influence over the management or policies. The Funds may invest in the Institutional Fiduciary Trust Money Market Portfolio (Sweep Money Fund), an open-end investment company managed by Advisers. Administrative fees are reduced on assets invested in the Sweep Money Fund, in an amount not to exceed the management and administrative fees paid by the Sweep Money Fund. Investments in Underlying Funds for the period ended June 30, 2011, were as follows: Semiannual Report | 41 Franklin Templeton Fund Allocator Series Notes to Financial Statements (unaudited) (continued) 7. S PECIAL S ERVICING A GREEMENT The Funds participate in a Special Servicing Agreement (SSA) with the Underlying Funds and certain service providers of the Funds and of the Underlying Funds. Under the SSA, each Underlying Fund may pay a portion of the Funds expenses (other than any administrative and distribution fees) to the extent such payments are less than the amount of the benefits realized or expected to be realized by the Underlying Fund (e.g., due to reduced costs associated with servicing accounts) from the investment in the Underlying Fund by the Funds. The amount of expenses borne by the Underlying Funds during the period ended June 30, 2011 is noted in the Statements of Operations. 8. C REDIT F ACILITY The Funds, together with other U.S. registered and foreign investment funds (collectively, Borrowers), managed by Franklin Templeton Investments, are borrowers in a joint syndicated senior unsecured credit facility totaling $750 million (Global Credit Facility) which matures on January 20, 2012. This Global Credit Facility provides a source of funds to the Borrowers for temporary and emergency purposes, including the ability to meet future unanticipated or unusually large redemption requests. Under the terms of the Global Credit Facility, the Funds shall, in addition to interest charged on any borrowings made by the Funds and other costs incurred by the Funds, pay their share of fees and expenses incurred in connection with the implementation and maintenance of the Global Credit Facility, based upon their relative share of the aggregate net assets of all of the 42 | Semiannual Report Franklin Templeton Fund Allocator Series Notes to Financial Statements (unaudited) (continued) 8. C REDIT F ACILITY (continued) Borrowers, including an annual commitment fee of 0.08% based upon the unused portion of the Global Credit Facility, which is reflected in other expenses on the Statements of Operations. During the period ended June 30, 2011, the Funds did not use the Global Credit Facility. 9. F AIR V ALUE M EASUREMENTS The Funds follow a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds investments and are summarized in the following fair value hierarchy: Level 1  quoted prices in active markets for identical securities Level 2  other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speed, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. For movements between the levels within the fair value hierarchy, the Funds have adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. At June 30, 2011, all of the Funds investments in Underlying Funds carried at fair value were in Level 1 inputs. For detailed categories, see the accompanying Statements of Investments. 10. N EW A CCOUNTING P RONOUNCEMENTS In May 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) No. 2011-04, Fair Value Measurement (Topic 820): Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and International Financial Reporting Standards (IFRS). The amendments in the ASU will improve the comparability of fair value measurements presented and disclosed in financial statements prepared in accordance with U.S. GAAP and IFRS and include new guidance for certain fair value measurement principles and disclosure requirements. The ASU is effective for interim and annual periods beginning after December 15, 2011. The Funds are currently evaluating the impact, if any, of applying this provision. Semiannual Report | 43 Franklin Templeton Fund Allocator Series Notes to Financial Statements (unaudited) (continued) 11. S UBSEQUENT E VENTS The Funds have evaluated subsequent events through the issuance of the financial statements and determined that no events have occurred that require disclosure. 44 | Semiannual Report Franklin Templeton Fund Allocator Series Shareholder Information Board Review of Investment Management Agreement At a meeting held March 1, 2011, the Board of Trustees (Board), including a majority of non-interested or independent Trustees, approved renewal of the investment management agreement for each of the separate funds within Franklin Templeton Fund Allocator Series (Fund(s)). In reaching its decision to approve renewal of the investment management agreements, the Board took into account information furnished throughout the year at regular Board meetings, as well as information prepared specifically in connection with the annual renewal review process. Information furnished and discussed throughout the year included investment performance reports and related financial information for each Fund, as well as periodic reports on expenses, shareholder services, legal, compliance, pricing, brokerage commissions and execution and other services provided by the Investment Manager (Manager) and its affiliates. Information furnished specifically in connection with the renewal process included a report for each Fund prepared by Lipper, Inc. (Lipper), an independent organization, as well as additional material, including a Fund profitability analysis prepared by management. The Lipper reports compared each Funds investment performance and expenses with those of other mutual funds deemed comparable to the Fund as selected by Lipper. The Fund profitability analysis discussed the profitability to Franklin Templeton Investments from its overall U.S. fund operations, as well as on an individual fund-by-fund basis. Additional material accompanying such profitability analysis included information on a fund-by-fund basis listing portfolio managers and other accounts they manage, as well as information on management fees charged by the Manager and its affiliates to U.S. mutual funds and other accounts, including managements explanation of differences where relevant. Such material also included a memorandum prepared by management describing project initiatives and capital investments relating to the services provided to the Funds by the Franklin Templeton Investments organization, as well as a memorandum relating to economies of scale and a comparative analysis concerning transfer agent fees charged each Fund. In considering such materials, the independent Trustees received assistance and advice from and met separately with independent counsel. While the investment management agreements for all Funds were considered at the same Board meeting, the Board dealt with each Fund separately. In approving continuance of the investment management agreement for each Fund, the Board, including a majority of independent Trustees, determined that the existing management fee structure was fair and reasonable and that continuance of the investment management agreement was in the best interests of each Fund and its shareholders. While attention was given to all information furnished, the following discusses some primary factors relevant to the Boards decision. NATURE, EXTENT AND QUALITY OF SERVICE. The Board was satisfied with the nature and quality of the overall services provided by the Manager and its affiliates to the Funds and their shareholders. In addition to investment performance and expenses discussed later, the Boards opinion was based, in part, upon periodic reports furnished it showing that the investment policies and restrictions for each Fund were consistently complied with as well as other reports periodically furnished the Board covering matters such as the compliance of portfolio managers and other management personnel with the code of ethics adopted throughout the Franklin Templeton fund complex, the adherence to fair value pricing procedures established by the Board, and the accuracy Semiannual Report | 45 Franklin Templeton Fund Allocator Series Shareholder Information (continued) Board Review of Investment Management Agreement (continued) of net asset value calculations. The Board also noted the extent of benefits provided Fund shareholders from being part of the Franklin Templeton family of funds, including the right to exchange investments between the same class of funds without a sales charge, the ability to reinvest Fund dividends into other funds and the right to combine holdings in other funds to obtain a reduced sales charge. Favorable consideration was given to managements continuous efforts and expenditures in establishing back-up systems and recovery procedures to function in the event of a natural disaster, it being noted that such systems and procedures had functioned smoothly during the Florida hurricanes and blackouts experienced in previous years. Among other factors taken into account by the Board were the Managers best execution trading policies, including a favorable report by an independent portfolio trading analytical firm. Consideration was also given to the experience of each Funds portfolio management team, the number of accounts managed and general method of compensation. In this latter respect, the Board noted that a primary factor in managements determination of a portfolio managers bonus compensation was the relative investment performance of the funds he or she managed and that a portion of such bonus was required to be invested in a predesignated list of funds within such persons fund management area so as to be aligned with the interests of shareholders. The Board also took into account the quality of transfer agent and shareholder services provided Fund shareholders by an affiliate of the Manager and the continuous enhancements to the Franklin Templeton website. Particular attention was given to managements conservative approach and diligent risk management procedures, including continuous monitoring of counterparty credit risk and attention given to derivatives and other complex instruments. The Board also took into account, among other things, managements efforts in establishing a global credit facility for the benefit of the Funds and other accounts managed by Franklin Templeton Investments to provide a source of cash for temporary and emergency purposes or to meet unusual redemption requests as well as the strong financial position of the Managers parent company and its commitment to the mutual fund business as evidenced by its subsidization of money market funds. INVESTMENT PERFORMANCE. The Board placed significant emphasis on the investment performance of each Fund in view of its importance to shareholders. While consideration was given to performance reports and discussions with portfolio managers at Board meetings throughout the year, particular attention in assessing performance was given to the Lipper reports furnished for the agreement renewals. The Lipper reports prepared for each individual Fund showed the investment performance of its Class A shares, in comparison to a performance universe selected by Lipper. Comparative performance for each Fund was shown for the one-year period ended December 31, 2010, and for additional periods ended that date depending on when a particular Fund commenced operations. The following summarizes the performance results for each of the Funds and the Boards view of such performance. Franklin Templeton Corefolio Allocation Fund  The performance universe for this Fund consisted of the Fund and all retail and institutional multi-cap core funds as selected by Lipper. The Fund has been in operation for less than 10 years and the Lipper report showed its total return for the one-year period to be in the second-lowest quintile of such universe, and on an annualized basis, to be in the middle quintile of such universe for each of the previous three- and five-year periods. The 46 | Semiannual Report Franklin Templeton Fund Allocator Series Shareholder Information (continued) Board Review of Investment Management Agreement (continued) Funds performance reflects those of the four underlying funds in which it invests in approximately equal allocations, and the Board has reviewed such performance and discussed with management the relative performance of certain of such underlying funds. Based on such review and discussions, the Board believes the Funds investment strategy continues to be an appropriate one with no change in such strategy or portfolio management being warranted, and noted that the Funds one-year return as set forth in the Lipper report exceeded 13%. Franklin Templeton Founding Funds Allocation Fund  The performance universe for this Fund consisted of the Fund and all retail and institutional mixed-asset target allocation growth funds as selected by Lipper. This Fund has been in operation for less than 10 years and seeks income as a secondary goal. The Lipper report showed its income return for the one-year period and each of the annualized three- and five-year periods to be in the highest quintile of such universe. The Lipper report showed the Funds total return for the one-year period to be in the lowest quintile of its Lipper performance universe, and on an annualized basis for the previous three- and five-year periods to be in the lowest and second-lowest quintiles, respectively, of such universe. The Funds performance reflects that of the three underlying funds in which it invests in approximately equal allocations, and the Board has reviewed and discussed with management the relative total return performance of certain of such underlying funds. Based on such review and discussions, the Board believes the Funds investment strategy continues to be an appropriate one with no change in such strategy or portfolio management being warranted, and noted that the Funds one-year return as set forth in the Lipper report exceeded 10%. COMPARATIVE EXPENSES. Consideration was given to the management fee and total expense ratio of each Fund compared with those of a group of retail front-end load fund of funds selected by Lipper as its appropriate Lipper expense group. Lipper expense data is based upon information taken from each funds most recent annual report, which reflects historical asset levels that may be quite different from those currently existing, particularly in a period of market volatility. While recognizing such inherent limitation and the fact that expense ratios generally increase as assets decline and decrease as assets grow, the Board believed the independent analysis conducted by Lipper to be an appropriate measure of comparative expenses. In reviewing comparative costs, Lipper provides information on each Funds contractual investment management fee in comparison with the contractual investment management fee that would have been charged by other funds within its Lipper expense group assuming they were similar in size to the Fund, as well as the actual total expenses of the Fund including expenses of the underlying funds they invest in. The Board noted that for Franklin Templeton Corefolio Allocation Fund and Franklin Templeton Founding Funds Allocation Fund there is no investment advisory contract or investment advisory fee, but only an administration agreement with FT Services, LLC. The Lipper contractual investment management fee analysis includes the advisory and administrative fees directly charged to each of the Funds as being part of the contractual investment management fee, with the investment management fees charged underlying funds being included within actual total expenses. Contractual investment management fees and total expenses for comparative consistency are shown by Lipper for Fund Class A shares. The Lipper expense reports noted in the case of each Fund that expenses had been Semiannual Report | 47 Franklin Templeton Fund Allocator Series Shareholder Information (continued) Board Review of Investment Management Agreement (continued) subsidized by management fee waivers and reimbursements. In the case of Franklin Templeton Corefolio Allocation Fund, the Lipper report showed its contractual management fee rate as well as its actual expense ratio (including underlying fund expenses) to be in the least expensive quintile of its expense group. In the case of Franklin Founding Funds Allocation Fund, the Lipper report showed its contractual management fee rate to be at the median of its Lipper expense group, and its actual total expense ratio (including expenses of their underlying funds) to be in the least expensive quintile of such expense group. The Board was satisfied with the comparative expenses of these Funds as shown in the Lipper reports. MANAGEMENT PROFITABILITY. The Board also considered the level of profits realized by the Manager and its affiliates in connection with the operation of each Fund. In this respect, the Board reviewed the Fund profitability analysis that addresses the overall profitability of Franklin Templetons U.S. fund business, as well as its profits in providing management and other services to each of the individual funds during the 12-month period ended September 30, 2010, being the most recent fiscal year-end for Franklin Resources, Inc., the Managers parent. In reviewing the analysis, attention was given to the methodology followed in allocating costs to each Fund, it being recognized that allocation methodologies are inherently subjective and various allocation methodologies may each be reasonable while producing different results. In this respect, the Board noted that, while being continuously refined and reflecting changes in the Managers own cost accounting, the allocation methodology was consistent with that followed in profitability report presentations for the Funds made in prior years and that the Funds independent registered public accounting firm had been engaged by the Manager to review the reasonableness of the allocation methodologies solely for use by the Funds Board in reference to the profitability analysis. In reviewing and discussing such analysis, management discussed with the Board its belief that costs incurred in establishing the infrastructure necessary for the type of mutual fund operations conducted by the Manager and its affiliates may not be fully reflected in the expenses allocated to each Fund in determining its profitability, as well as the fact that the level of profits, to a certain extent, reflected operational cost savings and efficiencies initiated by management. The Board also took into account managements expenditures in improving shareholder services provided the Funds, as well as the need to meet additional regulatory and compliance requirements resulting from the Sarbanes-Oxley Act and recent SEC and other regulatory requirements. In addition, the Board considered a third-party study comparing the profitability of the Managers parent on an overall basis to other publicly held managers broken down to show profitability from management operations exclusive of distribution expenses, as well as profitability including distribution expenses. The Board also considered the extent to which the Manager and its affiliates might derive ancillary benefits from fund operations, including revenues generated from transfer agent services and potential benefits resulting from allocation of fund brokerage and the use of commission dollars to pay for research. Based upon its consideration of all these factors, and taking into account the fact that Fund expenses were being subsidized through fee waivers, the Board determined that the level of profits realized by the Manager and its affiliates from providing services to each Fund was not excessive in view of the nature, quality and extent of services provided. 48 | Semiannual Report Franklin Templeton Fund Allocator Series Shareholder Information (continued) Board Review of Investment Management Agreement (continued) ECONOMIES OF SCALE. The Board also considered whether economies of scale are realized by the Managers as the Funds grow larger and the extent to which this is reflected in the level of management fees charged. While recognizing that any precise determination is inherently subjective, the Board noted that based upon the Fund profitability analysis, it appears that as some funds get larger, at some point economies of scale do result in the Managers realizing a larger profit margin on management services provided such a fund. The Board also noted that economies of scale are shared with a fund and its shareholders through management fee breakpoints so that as a fund grows in size, its effective management fee rate declines. The management fees charged all the underlying funds in which the Funds may invest provide for such management fee breakpoints. Consequently, to the extent economies of scale may be realized by the investment managers of these funds, the benefits are shared with each Fund and its shareholders through a reduction in actual total expense ratios. At a meeting held April 19, 2011, the Board of Trustees, including a majority of non-interested or independent Trustees, approved a reduction in the administrative fee charged by Franklin Templeton Services, Inc., to each of Franklin Templeton Corefolio Allocation Fund and Franklin Templeton Founding Funds Allocation Fund from 0.10% of Fund net assets, to 0.03% of Fund net assets, effective May 1, 2011. In doing so, the Board noted, due to management-agreed fee waivers on expenses charged directly to these Funds in effect through April 30, 2012, that such reduction would not result in a direct 0.07% reduction in each Funds net expense ratio, but rather would reduce the net expense ratio of such Fund by approximately 0.01% based on current expenses. Proxy Voting Policies and Procedures The Trusts investment manager has established Proxy Voting Policies and Procedures (Policies) that the Trust uses to determine how to vote proxies relating to portfolio securities. Shareholders may view the Trusts complete Policies online at franklintempleton.com. Alternatively, shareholders may request copies of the Policies free of charge by calling the Proxy Group collect at (954) 527-7678 or by sending a written request to: Franklin Templeton Companies, LLC, 300 S.E. 2nd Street, Fort Lauderdale, FL 33301, Attention: Proxy Group. Copies of the Trusts proxy voting records are also made available online at franklintempleton.com and posted on the U.S. Securities and Exchange Commissions website at sec.gov and reflect the most recent 12-month period ended June 30. Quarterly Statement of Investments The Trust files a complete statement of investments with the U.S. Securities and Exchange Commission for the first and third quarters for each fiscal year on Form N-Q. Shareholders may view the filed Form N-Q by visiting the Commissions website at sec.gov. The filed form may also be viewed and copied at the Commissions Public Reference Room in Washington, DC. Information regarding the operations of the Public Reference Room may be obtained by calling (800) SEC-0330. Semiannual Report | 49 This page i n te n tio n ally left bla n k. This page i n te n tio n ally left bla n k. This page i n te n tio n ally left bla n k. | 1 Semiannual Report Economic and Market Overview The global economy expanded despite geopolitical and inflationary pressures during the six-month period ended June 30, 2011. In the U.S., business activity increased and consumer spending stayed above pre-recession levels. The U.S. was a key engine in a sustained global manufacturing expansion as international trade volume continued to increase, albeit at a moderate pace. The U.S. financial system appeared closer to a full recovery, although the country still faced challenges dealing with persistent unemployment, housing market weakness and massive debt. During the period, signs emerged of a global economic slowdown. Officials at the U.S. Federal Reserve Board (Fed) cut their growth forecast for the worlds largest economy, and manufacturing growth slowed in most major regions of the world. Japans earthquake, an early surge in commodity prices and a fading inventory restocking cycle were all blamed for declining economic leading indicators. Some monetary policy tightening in most parts of the world was also thought to inhibit growth and cool the commodities rally. Inflation at the consumer, producer and trade levels rose across much of the world, but in the U.S. it remained relatively contained. As a result, the Fed maintained its accommodative monetary policy while ending its second round of quantitative easing on June 30. The Fed said, however, it would continue to purchase Treasuries with proceeds from maturing debt in an effort to support economic growth. This move deviated from many other central banks around the world that raised interest rates to dampen inflation pressures. Continued corporate profit strength and still favorable economic growth prospects in some regions of the world supported equities. Global stock markets made gains in the first half of 2011, though the positive momentum from the previous year waned as investors weathered international events that included revolutions and civil unrest across the Middle East and North Africa, the multiple crises triggered by Japans earthquake and tsunami, and sovereign debt worries and credit downgrades in Europe. The dollar declined during the period against most currencies, however, broadly reflecting divergent interest rate and/or economic growth expectations. The foregoing information reflects our analysis and opinions as of June 30, 2011. The information is not a complete analysis of every aspect of any market, country, industry, security or fund. Statements of fact are from sources considered reliable. Semiannual Report | 3 Franklin Templeton 2015 Retirement Target Fund Your Funds Goal and Main Investments: Franklin Templeton 2015 Retirement Target Fund seeks the highest level of long-term total return, which consists of capital appreciation and income, consistent with the Funds asset allocation. The Fund allocates among the broad asset classes of equity, fixed income and short-term (money market) investments by investing in a distinctly weighted combination of Franklin Templeton mutual funds (underlying funds), with an increasing emphasis on income as the target date of 2015 approaches. 4 | Semiannual Report U.S. and Canada, posted total returns of +6.02% and +5.35%. 1 The Funds fixed income benchmark, the Barclays Capital (BC) U.S. Aggregate Index, which tracks U.S. investment-grade bonds, posted a +2.72% total return. 1 The Payden & Rygel 90 Day U.S. T-Bill Index, a proxy for short-term investments and other net assets, had a +0.07% total return for the same period. 1 You can find other performance data in the Performance Summary beginning on page 8. Investment Strategy When selecting equity funds, we consider the foreign and domestic exposure, market capitalization ranges, and investment style (growth vs. value) of the underlying Franklin Templeton funds and other fund investments (fund investments). When selecting fixed income funds, our primary focus is on maximizing income appropriate to the Funds risk profile. In evaluating the risk level of the fund investments, we analyze such factors as: (a) relative and absolute performance, including correlations with other fund investments as well as corresponding benchmarks, and (b) their volatility (the variability of returns from one period to the next). We attempt to invest the assets of each Target Fund in the same fund investments and will vary the fund investments allocation percentages based upon each Funds risk/return level. We change the Funds target asset allocation over time, and it becomes increasingly conservative as the stated target date draws near. Managers Discussion The Funds performance can be attributed largely to its allocation among equities, fixed income securities, and short-term investments and other net assets, and to the actual performance of the fund investments. This allocation shifts every year, in accordance with the retirement date associated with the portfolio. 1. Source: © 2011 Morningstar. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. STANDARD & POORS ® , S&P ® and S&P 500 ® are registered trademarks of Standard & Poors Financial Services LLC. Standard & Poors does not sponsor, endorse, sell or promote any S&P index-based product. The indexes are unmanaged and include reinvestment of any income or distributions. One cannot invest directly in an index, and an index is not representative of the Funds portfolio. Semiannual Report | 5 At period-end, Franklin Templeton 2015 Retirement Target Fund allocated 51.5% of total net assets to equity and 37.9% to fixed income. Domestic equity exposure was 70.3% of the total equity weighting, and foreign equity made up the balance. The portfolio was diversified across capitalization sizes and investment styles, and on June 30, 2011, we held shares in large-, mid- and small-capitalization equity funds, representing both growth and value styles. Franklin Flex Cap Growth Fund  Advisor Class, at 10.6% of the Funds total net assets, was our largest equity fund weighting at period-end. On the fixed income side, domestic exposure was 65.4% of the Funds total fixed income weighting, with the balance in foreign fixed income. Franklin U.S. Government Securities Fund  Advisor Class was our largest fixed income fund weighting at 13.7% of total net assets. Our largest domestic growth fund holding, Franklin Flex Cap Growth Fund Advisor Class, performed comparably to the S&P 500, while our largest domestic value fund holding, Mutual Shares Fund  Class Z, underperformed. Our largest foreign equity holding, Mutual European Fund  Class Z, performed comparably to the MSCI EAFE Index, while Templeton Foreign Fund  Advisor Class outperformed. On the fixed income side, Franklin U.S. Government Securities Fund  Advisor Class and Templeton Global Bond Fund  Advisor Class outperformed the BC U.S. Aggregate Index. 6 | Semiannual Report Thank you for your continued participation in Franklin Templeton 2015 Retirement Target Fund. We look forward to serving your future investment needs. T. Anthony Coffey, CFA Thomas A. Nelson, CFA Portfolio Managers Franklin Templeton 2015 Retirement Target Fund CFA ® is a trademark owned by CFA Institute. The foregoing information reflects our analysis, opinions and portfolio holdings as of June 30, 2011, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, country, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. Tom Nelson assumed co-portfolio manager responsibilities for the Retirement Target Funds, effective May 1, 2011. Mr. Nelson is the director of quantitative research within Franklin Templeton Multi-Asset Strategies (FTMAS) division of Franklin Templeton Investments. The quantitative research team is responsible for building and maintaining systematic models for asset allocation, portfolio construction, and security selection within FTMAS portfolios. Mr. Nelson co-founded Franklin Templetons quantitative research services group upon joining the company in September 2007 and moved to FTMAS in September 2009. Prior to working at Franklin Templeton, Mr. Nelson worked for Bloomberg LP from 1991 to 2007 where he was most recently manager of the market specialist sales teams overseeing 80 people. Semiannual Report | 7 Performance Summary as of 6/30/11 Franklin Templeton 2015 Retirement Target Fund Your dividend income will vary depending on dividends or interest paid by securities in the Funds portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table does not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Funds dividends and capital gain distributions, if any, and any unrealized gains or losses. 8 | Semiannual Report Performance Summary (continued) Performance 1 C u m u lative total ret u r n excl u des sales charges. Average a nnu al total ret u r n a n d val u e of $10,000 i n vestme n t i n cl u de maxim u m sales charges. Class A: 5.75% maxim u m i n itial sales charge; Class C: 1% co n ti n ge n t deferred sales charge i n first year o n ly; Class R/Advisor Class: n o sales charges. Performa n ce data represe n t past performa n ce, which does n ot g u ara n tee f u t u re res u lts. I n vestme n t ret u r n a n d pri n cipal val u e will fl u ct u ate, a n d yo u may have a gai n or loss whe n yo u sell yo u r shares. C u rre n t performa n ce may differ from fig u res show n . For most rece n t mo n th-e n d performa n ce, go to franklintempleton.com or call (800) 342-5236 . The i n vestme n t ma n ager a n d admi n istrator have co n tract u ally agreed to waive or ass u me certai n expe n ses so that commo n expe n ses (excl u di n g R u le 12b-1 fees a n d acq u ired f un d fees a n d expe n ses) for each class of the F un d do n ot exceed 0.15% (other tha n certai n n o n ro u ti n e expe n ses) un til 4/30/12. Semiannual Report | 9 Performance Summary (continued) Endnotes It is important to note that the principal value of the Fund will fluctuate and is not guaranteed at any time, including at or after the stated target date for the Fund; nor is there any guarantee that the Fund will provide sufficient income, at or through the investors retirement. All investments involve some degree of risk. Generally, investors should be comfortable with fluctuation in the value of their investments, especially over the short term. Stocks have historically outperformed other asset classes over the long term, but they tend to fluctuate more dramatically over the shorter term. Bond prices generally move in the opposite direction of interest rates. Thus, as prices of bonds in the Fund adjust to a rise in interest rates, the Funds share price may decline. The manager applies various techniques and analyses in making investment decisions for the Fund, but there can be no guarantee that these decisions will produce the desired results. Because the Fund invests in underlying funds, which may engage in a variety of investment strategies involving certain risks, the Fund may be subject to those same risks. These risks are described in the Funds prospectus. Class C: Class R: These shares have higher annual fees and expenses than Class A shares. Shares are available to certain eligible investors as described in the prospectus. These shares have higher annual fees and expenses than Class A shares. Advisor Class: Shares are available to certain eligible investors as described in the prospectus. 1. If the manager and administrator had not waived fees, the Funds total returns would have been lower. As of 5/1/11, the Funds glide path was modified, and among other changes, reflects a lower starting allocation to equity funds; such a change can impact performance. 2. Cumulative total return represents the change in value of an investment over the periods indicated. 3. Average annual total return represents the average annual change in value of an investment over the periods indicated. Six-month return has not been annualized. 4. These figures represent the value of a hypothetical $10,000 investment in the Fund over the periods indicated. 5. Figures are as stated in the Funds prospectus current as of the date of this report and include the effect of acquired fund fees and expenses. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 10 | Semiannual Report Your Funds Expenses Franklin Templeton 2015 Retirement Target Fund As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. Semiannual Report | 11 Your Funds Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. *Expenses are calculated using the most recent six-month expense ratio excluding expenses of the fund investments, net of expense waivers, annualized for each class (A: 0.45%; C: 1.15%; R: 0.65%; and Advisor: 0.15%), multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. **Expenses are calculated using the most recent six-month expense ratio including expenses of the fund investments, net of expense waivers, annualized for each class (A: 1.14%; C: 1.84%; R: 1.34%; and Advisor: 0.84%), multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. 12 | Semiannual Report Franklin Templeton 2025 Retirement Target Fund Your Funds Goal and Main Investments: Franklin Templeton 2025 Retirement Target Fund seeks the highest level of long-term total return, which consists of capital appreciation and income, consistent with the Funds asset allocation. The Fund allocates among the broad asset classes of equity, fixed income and short-term (money market) investments by investing in a distinctly weighted combination of Franklin Templeton mutual funds (underlying funds), with an increasing emphasis on income as the target date of 2025 approaches. Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit franklintempleton.com or call (800) 342-5236 for most recent month-end performance. Far East (EAFE) Index, which measures global stock performance excluding the U.S. and Canada, posted total returns of +6.02% and +5.35%. 1 The Funds fixed income benchmark, the Barclays Capital (BC) U.S. Aggregate Index, which tracks U.S. investment-grade bonds, posted a +2.72% total return. 1 The Payden & Rygel 90 Day U.S. T-Bill Index, a proxy for short-term investments and other net assets, had a +0.07% total return for the same period. 1 You can find other performance data in the Performance Summary beginning on page 17. Investment Strategy When selecting equity funds, we consider the foreign and domestic exposure, market capitalization ranges, and investment style (growth vs. value) of the underlying Franklin Templeton funds and other fund investments (fund investments). When selecting fixed income funds, our primary focus is on maximizing income appropriate to the Funds risk profile. In evaluating the risk level of the fund investments, we analyze such factors as: (a) relative and absolute performance, including correlations with other fund investments as well as corresponding benchmarks, and (b) their volatility (the variability of returns from one period to the next). We attempt to invest the assets of each Target Fund in the same fund investments and will vary the fund investments allocation percentages based upon each Funds risk/return level. We change the Funds target asset allocation over time, and it becomes increasingly conservative as the stated target date draws near. Managers Discussion The Funds performance can be attributed largely to its allocation among equities, fixed income securities, and short-term investments and other net assets, and to the actual performance of the fund investments. This allocation shifts every year, in accordance with the retirement date associated with the portfolio. 1. Source: © 2011 Morningstar. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. The indexes are unmanaged and include reinvestment of any income distributions. One cannot invest directly in an index, and an index is not representative of the Funds portfolio. 14 | Semiannual Report At period-end, Franklin Templeton 2025 Retirement Target Fund allocated 74.8% of total net assets to equity and 19.0% to fixed income. Domestic equity exposure was 70.2% of the total equity weighting, and foreign equity made up the balance. The portfolio was diversified across capitalization sizes and investment styles, and on June 30, 2011, we held shares in large-, mid-and small-capitalization equity funds, representing both growth and value styles. Franklin Flex Cap Growth Fund  Advisor Class, at 15.5% of the Funds total net assets, was our largest equity fund weighting at period-end. On the fixed income side, domestic exposure was 68.4% of the Funds total fixed income weighting, with the balance in foreign fixed income. Franklin U.S. Government Securities Fund  Advisor Class was our largest fixed income fund weighting at 6.5% of total net assets. Our largest domestic growth fund holding, Franklin Flex Cap Growth Fund Advisor Class, performed comparably to the S&P 500, while our largest domestic value fund holding, Mutual Shares Fund  Class Z, underperformed. Our largest foreign equity holding, Mutual European Fund  Class Z, performed comparably to the MSCI EAFE Index, while Templeton Foreign Fund  Advisor Class outperformed. On the fixed income side, Franklin U.S. Government Securities Fund  Advisor Class and Templeton Global Bond Fund  Advisor Class outperformed the BC U.S. Aggregate Index. Semiannual Report | 15 Thank you for your continued participation in Franklin Templeton 2025 Retirement Target Fund. We look forward to serving your future investment needs. T. Anthony Coffey, CFA Thomas A. Nelson, CFA Portfolio Managers Franklin Templeton 2025 Retirement Target Fund The foregoing information reflects our analysis, opinions and portfolio holdings as of June 30, 2011, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, country, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. Tom Nelson assumed co-portfolio manager responsibilities for the Retirement Target Funds, effective May 1, 2011. Mr. Nelson is the director of quantitative research within Franklin Templeton Multi-Asset Strategies (FTMAS) division of Franklin Templeton Investments. The quantitative research team is responsible for building and maintaining systematic models for asset allocation, portfolio construction, and security selection within FTMAS portfolios. Mr. Nelson co-founded Franklin Templetons quantitative research services group upon joining the company in September 2007 and moved to FTMAS in September 2009. Prior to working at Franklin Templeton, Mr. Nelson worked for Bloomberg LP from 1991 to 2007 where he was most recently manager of the market specialist sales teams overseeing 80 people. 16 | Semiannual Report Performance Summary as of 6/30/11 Franklin Templeton 2025 Retirement Target Fund Your dividend income will vary depending on dividends or interest paid by securities in the Funds portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table does not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Funds dividends and capital gain distributions, if any, and any unrealized gains or losses. Semiannual Report | 17 Performance Summary (continued) Performance 1 C u m u lative total ret u r n excl u des sales charges. Average a nnu al total ret u r n a n d val u e of $10,000 i n vestme n t i n cl u de maxim u m sales charges. Class A: 5.75% maxim u m i n itial sales charge; Class C: 1% co n ti n ge n t deferred sales charge i n first year o n ly; Class R/Advisor Class: n o sales charges. Performa n ce data represe n t past performa n ce, which does n ot g u ara n tee f u t u re res u lts. I n vestme n t ret u r n a n d pri n cipal val u e will fl u ct u ate, a n d yo u may have a gai n or loss whe n yo u sell yo u r shares. C u rre n t performa n ce may differ from fig u res show n . For most rece n t mo n th-e n d performa n ce, go to franklintempleton.com or call (800) 342-5236 . The i n vestme n t ma n ager a n d admi n istrator have co n tract u ally agreed to waive or ass u me certai n expe n ses so that commo n expe n ses (excl u di n g R u le 12b-1 fees a n d acq u ired f un d fees a n d expe n ses) for each class of the F un d do n ot exceed 0.15% (other tha n certai n n o n ro u ti n e expe n ses) un til 4/30/12. 18 | Semiannual Report Performance Summary (continued) Endnotes It is important to note that the principal value of the Fund will fluctuate and is not guaranteed at any time, including at or after the stated target date for the Fund; nor is there any guarantee that the Fund will provide sufficient income, at or through the investors retirement. All investments involve some degree of risk. Generally, investors should be comfortable with fluctuation in the value of their investments, especially over the short term. Stocks have historically outperformed other asset classes over the long term, but they tend to fluctuate more dramatically over the shorter term. Bond prices generally move in the opposite direction of interest rates. Thus, as prices of bonds in the Fund adjust to a rise in interest rates, the Funds share price may decline. The manager applies various techniques and analyses in making investment decisions for the Fund, but there can be no guarantee that these decisions will produce the desired results. Because the Fund invests in underlying funds, which may engage in a variety of investment strategies involving certain risks, the Fund may be subject to those same risks. These risks are described in the Funds prospectus. Class C: Class R: These shares have higher annual fees and expenses than Class A shares. Shares are available to certain eligible investors as described in the prospectus. These shares have higher annual fees and expenses than Class A shares. Advisor Class: Shares are available to certain eligible investors as described in the prospectus. 1. If the manager and administrator had not waived fees, the Funds total returns would have been lower. As of 5/1/11, the Funds glide path was modified, and among other changes, reflects a lower starting allocation to equity funds; such a change can impact performance. 2. Cumulative total return represents the change in value of an investment over the periods indicated. 3. Average annual total return represents the average annual change in value of an investment over the periods indicated. Six-month return has not been annualized. 4. These figures represent the value of a hypothetical $10,000 investment in the Fund over the periods indicated. 5. Figures are as stated in the Funds prospectus current as of the date of this report and include the effect of acquired fund fees and expenses. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. Semiannual Report | 19 Your Funds Expenses Franklin Templeton 2025 Retirement Target Fund As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. 20 | Semiannual Report Your Funds Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. *Expenses are calculated using the most recent six-month expense ratio excluding expenses of the fund investments, net of expense waivers, annualized for each class (A: 0.45%; C: 1.15%; R: 0.65%; and Advisor: 0.15%), multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. **Expenses are calculated using the most recent six-month expense ratio including expenses of the fund investments, net of expense waivers, annualized for each class (A: 1.19%; C: 1.89%; R: 1.39%; and Advisor: 0.89%), multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. Semiannual Report | 21 Franklin Templeton 2035 Retirement Target Fund Your Funds Goal and Main Investments: Franklin Templeton 2035 Retirement Target Fund seeks the highest level of long-term total return, which consists of capital appreciation and income, consistent with the Funds asset allocation. The Fund allocates among the broad asset classes of equity, fixed income and short-term (money market) investments by investing in a distinctly weighted combination of Franklin Templeton mutual funds (underlying funds), with an increasing emphasis on income as the target date of 2035 approaches. Far East (EAFE) Index, which measures global stock performance excluding the U.S. and Canada, posted total returns of +6.02% and +5.35%. 1 The Funds fixed income benchmark, the Barclays Capital (BC) U.S. Aggregate Index, which tracks U.S. investment-grade bonds, posted a +2.72% total return. 1 The Payden & Rygel 90 Day U.S. T-Bill Index, a proxy for short-term investments and other net assets, had a +0.07% total return for the same period. 1 You can find other performance data in the Performance Summary beginning on page 26. Investment Strategy When selecting equity funds, we consider the foreign and domestic exposure, market capitalization ranges, and investment style (growth vs. value) of the underlying Franklin Templeton funds and other fund investments (fund investments). When selecting fixed income funds, our primary focus is on maximizing income appropriate to the Funds risk profile. In evaluating the risk level of the fund investments, we analyze such factors as: (a) relative and absolute performance, including correlations with other fund investments as well as corresponding benchmarks, and (b) their volatility (the variability of returns from one period to the next). We attempt to invest the assets of each Target Fund in the same fund investments and will vary the fund investments allocation percentages based upon each Funds risk/return level. We change the Funds target asset allocation over time, and it becomes increasingly conservative as the stated target date draws near. Managers Discussion The Funds performance can be attributed largely to its allocation among equities, fixed income securities, and short-term investments and other net assets, and to the actual performance of the fund investments. This allocation shifts every year, in accordance with the retirement date associated with the portfolio. 1. Source: © 2011 Morningstar. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. The indexes are unmanaged and include reinvestment of any income or distributions. One cannot invest directly in an index, and an index is not representative of the Funds portfolio. Top 10 Fund Holdings Fra n kli n Templeto n 2035 Retireme n t Target F un d 6/30/11 % of Total Net Assets Semiannual Report | 23 At period-end, Franklin Templeton 2035 Retirement Target Fund allocated 80.7% of total net assets to equity, and 14.8% to fixed income. Domestic equity exposure was 70.8% of the total equity weighting, and foreign equity made up the balance. The portfolio was diversified across capitalization sizes and investment styles, and on June 30, 2011, we held shares in large-, mid- and small-capitalization equity funds, representing both growth and value styles. Franklin Flex Cap Growth Fund  Advisor Class, at 16.5% of the Funds total net assets, was our largest equity fund weighting at period-end. On the fixed income side, domestic exposure was 70.3% of the Funds total fixed income weighting, with the balance in foreign fixed income. Franklin U.S. Government Securities Fund  Advisor Class was our largest fixed income fund weighting at 4.6% of total net assets. Our largest domestic growth fund holding, Franklin Flex Cap Growth Fund Advisor Class, performed comparably to the S&P 500, while our largest domestic value fund holding, Mutual Shares Fund  Class Z, underperformed. Our largest foreign equity holding, Mutual European Fund  Class Z, performed comparably to the MSCI EAFE Index, while Templeton Foreign Fund  Advisor Class outperformed. On the fixed income side, Franklin U.S. Government Securities Fund  Advisor Class and Templeton Global Bond Fund  Advisor Class outperformed the BC U.S. Aggregate Index. 24 | Semiannual Report Thank you for your continued participation in Franklin Templeton 2035 Retirement Target Fund. We look forward to serving your future investment needs. T. Anthony Coffey, CFA Thomas A. Nelson, CFA Portfolio Managers Franklin Templeton 2035 Retirement Target Fund The foregoing information reflects our analysis, opinions and portfolio holdings as of June 30, 2011, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, country, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. Tom Nelson assumed co-portfolio manager responsibilities for the Retirement Target Funds, effective May 1, 2011. Mr. Nelson is the director of quantitative research within Franklin Templeton Multi-Asset Strategies (FTMAS) division of Franklin Templeton Investments. The quantitative research team is responsible for building and maintaining systematic models for asset allocation, portfolio construction, and security selection within FTMAS portfolios. Mr. Nelson co-founded Franklin Templetons quantitative research services group upon joining the company in September 2007 and moved to FTMAS in September 2009. Prior to working at Franklin Templeton, Mr. Nelson worked for Bloomberg LP from 1991 to 2007 where he was most recently manager of the market specialist sales teams overseeing 80 people. Semiannual Report | 25 Performance Summary as of 6/30/11 Franklin Templeton 2035 Retirement Target Fund Your dividend income will vary depending on dividends or interest paid by securities in the Funds portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table does not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Funds dividends and capital gain distributions, if any, and any unrealized gains or losses. 26 | Semiannual Report Performance Summary (continued) Performance 1 C u m u lative total ret u r n excl u des sales charges. Average a nnu al total ret u r n a n d val u e of $10,000 i n vestme n t i n cl u de maxim u m sales charges. Class A: 5.75% maxim u m i n itial sales charge; Class C: 1% co n ti n ge n t deferred sales charge i n first year o n ly; Class R/Advisor Class: n o sales charges. Performa n ce data represe n t past performa n ce, which does n ot g u ara n tee f u t u re res u lts. I n vestme n t ret u r n a n d pri n cipal val u e will fl u ct u ate, a n d yo u may have a gai n or loss whe n yo u sell yo u r shares. C u rre n t performa n ce may differ from fig u res show n . For most rece n t mo n th-e n d performa n ce, go to franklintempleton.com or call (800) 342-5236 . The i n vestme n t ma n ager a n d admi n istrator have co n tract u ally agreed to waive or ass u me certai n expe n ses so that commo n expe n ses (excl u di n g R u le 12b-1 fees a n d acq u ired f un d fees a n d expe n ses) for each class of the F un d do n ot exceed 0.15% (other tha n certai n n o n ro u ti n e expe n ses) un til 4/30/12. Semiannual Report | 27 Performance Summary (continued) Endnotes It is important to note that the principal value of the Fund will fluctuate and is not guaranteed at any time, including at or after the stated target date for the Fund; nor is there any guarantee that the Fund will provide sufficient income, at or through the investors retirement. All investments involve some degree of risk. Generally, investors should be comfortable with fluctuation in the value of their investments, especially over the short term. Stocks have historically outperformed other asset classes over the long term, but they tend to fluctuate more dramatically over the shorter term. Bond prices generally move in the opposite direction of interest rates. Thus, as prices of bonds in the Fund adjust to a rise in interest rates, the Funds share price may decline. The manager applies various techniques and analyses in making investment decisions for the Fund, but there can be no guarantee that these decisions will produce the desired results. Because the Fund invests in underlying funds, which may engage in a variety of investment strategies involving certain risks, the Fund may be subject to those same risks. These risks are described in the Funds prospectus. Class C: Class R: These shares have higher annual fees and expenses than Class A shares. Shares are available to certain eligible investors as described in the prospectus. These shares have higher annual fees and expenses than Class A shares. Advisor Class: Shares are available to certain eligible investors as described in the prospectus. 1. If the manager and administrator had not waived fees, the Funds total returns would have been lower. As of 5/1/11, the Funds glide path was modified, and among other changes, reflects a lower starting allocation to equity funds; such a change can impact performance. 2. Cumulative total return represents the change in value of an investment over the periods indicated. 3. Average annual total return represents the average annual change in value of an investment over the periods indicated. Six-month return has not been annualized. 4. These figures represent the value of a hypothetical $10,000 investment in the Fund over the periods indicated. 5. Figures are as stated in the Funds prospectus current as of the date of this report and include the effect of acquired fund fees and expenses. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 28 | Semiannual Report Your Funds Expenses Franklin Templeton 2035 Retirement Target Fund As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. Semiannual Report | 29 Your Funds Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. *Expenses are calculated using the most recent six-month expense ratio excluding expenses of the fund investments, net of expense waivers, annualized for each class (A: 0.45%; C: 1.15%; R: 0.65%; and Advisor: 0.15%), multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. **Expenses are calculated using the most recent six-month expense ratio including expenses of the fund investments, net of expense waivers, annualized for each class (A: 1.23%; C: 1.93%; R: 1.43%; and Advisor: 0.93%), multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. 30 | Semiannual Report Franklin Templeton 2045 Retirement Target Fund Your Funds Goal and Main Investments: Franklin Templeton 2045 Retirement Target Fund seeks the highest level of long-term total return, which consists of capital appreciation and income, consistent with the Funds asset allocation. The Fund allocates among the broad asset classes of equity, fixed income and short-term (money market) investments by investing in a distinctly weighted combination of Franklin Templeton mutual funds (underlying funds), with an increasing emphasis on income as the target date of 2045 approaches. Far East (EAFE) Index, which measures global stock performance excluding the U.S. and Canada, posted total returns of +6.02% and +5.35%. 1 The Funds fixed income benchmark, the Barclays Capital (BC) U.S. Aggregate Index, which tracks U.S. investment-grade bonds, posted a +2.72% total return. 1 The Payden & Rygel 90 Day U.S. T-Bill Index, a proxy for short-term investments and other net assets, had a +0.07% total return for the same period. 1 You can find other performance data in the Performance Summary beginning on page 35. Investment Strategy When selecting equity funds, we consider the foreign and domestic exposure, market capitalization ranges, and investment style (growth vs. value) of the underlying Franklin Templeton funds and other fund investments (fund investments). When selecting fixed income funds, our primary focus is on maximizing income appropriate to the Funds risk profile. In evaluating the risk level of the fund investments, we analyze such factors as: (a) relative and absolute performance, including correlations with other fund investments as well as corresponding benchmarks, and (b) their volatility (the variability of returns from one period to the next). We attempt to invest the assets of each Target Fund in the same fund investments and will vary the fund investments allocation percentages based upon each Funds risk/return level. We change the Funds target asset allocation over time, and it becomes increasingly conservative as the stated target date draws near. Managers Discussion The Funds performance can be attributed largely to its allocation among equities, fixed income securities, and short-term investments and other net assets, and to the actual performance of the fund investments. This allocation shifts every year, in accordance with the retirement date associated with the portfolio. 1. Source: © 2011 Morningstar. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. The indexes are unmanaged and include reinvestment of any income or distributions. One cannot invest directly in an index, and an index is not representative of the Funds portfolio. 32 | Semiannual Report At period-end, Franklin Templeton 2045 Retirement Target Fund allocated 82.3% of total net assets to equity and 14.2% to fixed income. Domestic equity exposure was 70.4% of the total equity weighting, and foreign equity made up the balance. The portfolio was diversified across capitalization sizes and investment styles, and on June 30, 2011, we held shares in large-, mid- and small-capitalization equity funds, representing both growth and value styles. Franklin Flex Cap Growth Fund  Advisor Class, at 16.5% of the Funds total net assets, was our largest equity fund weighting at period-end. On the fixed income side, domestic exposure was 70.4% of the Funds total fixed income weighting, with the balance in foreign fixed income. Franklin U.S. Government Securities Fund  Advisor Class was our largest fixed income fund weighting at 4.3% of total net assets. Our largest domestic growth fund holding, Franklin Flex Cap Growth Fund Advisor Class, performed comparably to the S&P 500, while our largest domestic value fund holding, Mutual Shares Fund  Class Z, underperformed. Our largest foreign equity holding, Mutual European Fund  Class Z, performed comparably to the MSCI EAFE Index, while Templeton Foreign Fund  Advisor Class outperformed. On the fixed income side, Franklin U.S. Government Securities Fund  Advisor Class outperformed the BC U.S. Aggregate Index. Semiannual Report | 33 Thank you for your continued participation in Franklin Templeton 2045 Retirement Target Fund. We look forward to serving your future investment needs. T. Anthony Coffey, CFA Thomas A. Nelson, CFA Portfolio Managers Franklin Templeton 2045 Retirement Target Fund The foregoing information reflects our analysis, opinions and portfolio holdings as of June 30, 2011, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, country, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. Tom Nelson assumed co-portfolio manager responsibilities for the Retirement Target Funds, effective May 1, 2011. Mr. Nelson is the director of quantitative research within Franklin Templeton Multi-Asset Strategies (FTMAS) division of Franklin Templeton Investments. The quantitative research team is responsible for building and maintaining systematic models for asset allocation, portfolio construction, and security selection within FTMAS portfolios. Mr. Nelson co-founded Franklin Templetons quantitative research services group upon joining the company in September 2007 and moved to FTMAS in September 2009. Prior to working at Franklin Templeton, Mr. Nelson worked for Bloomberg LP from 1991 to 2007 where he was most recently manager of the market specialist sales teams overseeing 80 people. 34 | Semiannual Report Performance Summary as of 6/30/11 Franklin Templeton 2045 Retirement Target Fund Your dividend income will vary depending on dividends or interest paid by securities in the Funds portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table does not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Funds dividends and capital gain distributions, if any, and any unrealized gains or losses. Semiannual Report | 35 Performance Summary (continued) Performance 1 C u m u lative total ret u r n excl u des sales charges. Average a nnu al total ret u r n a n d val u e of $10,000 i n vestme n t i n cl u de maxim u m sales charges. Class A: 5.75% maxim u m i n itial sales charge; Class C: 1% co n ti n ge n t deferred sales charge i n first year o n ly; Class R/Advisor Class: n o sales charges. Performa n ce data represe n t past performa n ce, which does n ot g u ara n tee f u t u re res u lts. I n vestme n t ret u r n a n d pri n cipal val u e will fl u ct u ate, a n d yo u may have a gai n or loss whe n yo u sell yo u r shares. C u rre n t performa n ce may differ from fig u res show n . For most rece n t mo n th-e n d performa n ce, go to franklintempleton.com or call (800) 342-5236 . The i n vestme n t ma n ager a n d admi n istrator have co n tract u ally agreed to waive or ass u me certai n expe n ses so that commo n expe n ses (excl u di n g R u le 12b-1 fees a n d acq u ired f un d fees a n d expe n ses) for each class of the F un d do n ot exceed 0.15% (other tha n certai n n o n ro u ti n e expe n ses) un til 4/30/12. 36 | Semiannual Report Performance Summary (continued) Endnotes It is important to note that the principal value of the Fund will fluctuate and is not guaranteed at any time, including at or after the stated target date for the Fund; nor is there any guarantee that the Fund will provide sufficient income, at or through the investors retirement. All investments involve some degree of risk. Generally, investors should be comfortable with fluctuation in the value of their investments, especially over the short term. Stocks have historically outperformed other asset classes over the long term, but they tend to fluctuate more dramatically over the shorter term. Bond prices generally move in the opposite direction of interest rates. Thus, as prices of bonds in the Fund adjust to a rise in interest rates, the Funds share price may decline. The manager applies various techniques and analyses in making investment decisions for the Fund, but there can be no guarantee that these decisions will produce the desired results. Because the Fund invests in underlying funds, which may engage in a variety of investment strategies involving certain risks, the Fund may be subject to those same risks. These risks are described in the Funds prospectus. Class C: Class R: These shares have higher annual fees and expenses than Class A shares. Shares are available to certain eligible investors as described in the prospectus. These shares have higher annual fees and expenses than Class A shares. Advisor Class: Shares are available to certain eligible investors as described in the prospectus. 1. If the manager and administrator had not waived fees, the Funds total returns would have been lower. As of 5/1/11, the Funds glide path was modified, and among other changes, reflects a lower starting allocation to equity funds; such a change can impact performance. 2. Cumulative total return represents the change in value of an investment over the periods indicated. 3. Average annual total return represents the average annual change in value of an investment over the periods indicated. Six-month return has not been annualized. 4. These figures represent the value of a hypothetical $10,000 investment in the Fund over the periods indicated. 5. Figures are as stated in the Funds prospectus current as of the date of this report and include the effect of acquired fund fees and expenses. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. Semiannual Report | 37 Your Funds Expenses Franklin Templeton 2045 Retirement Target Fund As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. 38 | Semiannual Report Your Funds Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. *Expenses are calculated using the most recent six-month expense ratio excluding expenses of the fund investments, net of expense waivers, annualized for each class (A: 0.45%; C: 1.15%; R: 0.65%; and Advisor: 0.15%), multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. **Expenses are calculated using the most recent six-month expense ratio including expenses of the fund investments, net of expense waivers, annualized for each class (A: 1.24%; C: 1.94%; R: 1.44%; and Advisor: 0.94%), multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. Semiannual Report | 39 Franklin Templeton Fund Allocator Series Financial Highlights a For the period August 1, 2006 (commencement of operations) to December 31, 2006. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Recognition of net investment income by the Fund is affected by the timing of declaration of dividends by the Underlying Funds and Exchange Traded Funds in which the Fund invests. e Effective September 1, 2008, the redemption fee was eliminated. f Amount rounds to less than $0.01 per share. g Total return does not reflect sales commissions or contingent deferred sales charges, if applicable, and is not annualized for periods less than one year. h Ratios are annualized for periods less than one year. i Does not include expenses of the Underlying Funds and Exchange Traded Funds in which the Fund invests. The annualized weighted average expense ratio of the Underlying Funds and Exchange Traded Funds was 0.69% for the period ended June 30, 2011. 40 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Franklin Templeton Fund Allocator Series Financial Highlights (continued) a For the period August 1, 2006 (commencement of operations) to December 31, 2006. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Recognition of net investment income by the Fund is affected by the timing of declaration of dividends by the Underlying Funds and Exchange Traded Funds in which the Fund invests. e Effective September 1, 2008, the redemption fee was eliminated. f Amount rounds to less than $0.01 per share. g Total return does not reflect sales commissions or contingent deferred sales charges, if applicable, and is not annualized for periods less than one year. h Ratios are annualized for periods less than one year. i Does not include expenses of the Underlying Funds and Exchange Traded Funds in which the Fund invests. The annualized weighted average expense ratio of the Underlying Funds and Exchange Traded Funds was 0.69% for the period ended June 30, 2011. Semiannual Report | The accompanying notes are an integral part of these financial statements. | 41 Franklin Templeton Fund Allocator Series Financial Highlights (continued) a For the period August 1, 2006 (commencement of operations) to December 31, 2006. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Recognition of net investment income by the Fund is affected by the timing of declaration of dividends by the Underlying Funds and Exchange Traded Funds in which the Fund invests. e Effective September 1, 2008, the redemption fee was eliminated. f Amount rounds to less than $0.01 per share. g Total return does not reflect sales commissions or contingent deferred sales charges, if applicable, and is not annualized for periods less than one year. h Ratios are annualized for periods less than one year. i Does not include expenses of the Underlying Funds and Exchange Traded Funds in which the Fund invests. The annualized weighted average expense ratio of the Underlying Funds and Exchange Traded Funds was 0.69% for the period ended June 30, 2011. 42 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Franklin Templeton Fund Allocator Series Financial Highlights (continued) a For the period August 1, 2006 (commencement of operations) to December 31, 2006. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Recognition of net investment income by the Fund is affected by the timing of declaration of dividends by the Underlying Funds and Exchange Traded Funds in which the Fund invests. e Effective September 1, 2008, the redemption fee was eliminated. f Amount rounds to less than $0.01 per share. g Total return is not annualized for periods less than one year. h Ratios are annualized for periods less than one year. i Does not include expenses of the Underlying Funds and Exchange Traded Funds in which the Fund invests. The annualized weighted average expense ratio of the Underlying Funds and Exchange Traded Funds was 0.69% for the period ended June 30, 2011. Semiannual Report | The accompanying notes are an integral part of these financial statements. | 43 Franklin Templeton Fund Allocator Series Statement of Investments, June 30, 2011 (unaudited) 44 | Semiannual Report Franklin Templeton Fund Allocator Series Statement of Investments, June 30, 2011 (unaudited) (continued) Semiannual Report | The accompanying notes are an integral part of these financial statements. | 45 Franklin Templeton Fund Allocator Series Financial Highlights a For the period August 1, 2006 (commencement of operations) to December 31, 2006. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Recognition of net investment income by the Fund is affected by the timing of declaration of dividends by the Underlying Funds and Exchange Traded Funds in which the Fund invests. e Effective September 1, 2008, the redemption fee was eliminated. f Amount rounds to less than $0.01 per share. g Total return does not reflect sales commissions or contingent deferred sales charges, if applicable, and is not annualized for periods less than one year. h Ratios are annualized for periods less than one year. i Does not include expenses of the Underlying Funds and Exchange Traded Funds in which the Fund invests. The annualized weighted average expense ratio of the Underlying Funds and Exchange Traded Funds was 0.74% for the period ended June 30, 2011. 46 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Franklin Templeton Fund Allocator Series Financial Highlights (continued) a For the period August 1, 2006 (commencement of operations) to December 31, 2006. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Recognition of net investment income by the Fund is affected by the timing of declaration of dividends by the Underlying Funds and Exchange Traded Funds in which the Fund invests. e Effective September 1, 2008, the redemption fee was eliminated. f Amount rounds to less than $0.01 per share. g Total return does not reflect sales commissions or contingent deferred sales charges, if applicable, and is not annualized for periods less than one year. h Ratios are annualized for periods less than one year. i Does not include expenses of the Underlying Funds and Exchange Traded Funds in which the Fund invests. The annualized weighted average expense ratio of the Underlying Funds and Exchange Traded Funds was 0.74% for the period ended June 30, 2011. Semiannual Report | The accompanying notes are an integral part of these financial statements. | 47 Franklin Templeton Fund Allocator Series Financial Highlights (continued) a For the period August 1, 2006 (commencement of operations) to December 31, 2006. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Recognition of net investment income by the Fund is affected by the timing of declaration of dividends by the Underlying Funds and Exchange Traded Funds in which the Fund invests. e Effective September 1, 2008, the redemption fee was eliminated. f Amount rounds to less than $0.01 per share. g Total return does not reflect sales commissions or contingent deferred sales charges, if applicable, and is not annualized for periods less than one year. h Ratios are annualized for periods less than one year. i Does not include expenses of the Underlying Funds and Exchange Traded Funds in which the Fund invests. The annualized weighted average expense ratio of the Underlying Funds and Exchange Traded Funds was 0.74% for the period ended June 30, 2011. 48 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Franklin Templeton Fund Allocator Series Financial Highlights (continued) a For the period August 1, 2006 (commencement of operations) to December 31, 2006. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Recognition of net investment income by the Fund is affected by the timing of declaration of dividends by the Underlying Funds and Exchange Traded Funds in which the Fund invests. e Effective September 1, 2008, the redemption fee was eliminated. f Amount rounds to less than $0.01 per share. g Total return is not annualized for periods less than one year. h Ratios are annualized for periods less than one year. i Does not include expenses of the Underlying Funds and Exchange Traded Funds in which the Fund invests. The annualized weighted average expense ratio of the Underlying Funds and Exchange Traded Funds was 0.74% for the period ended June 30, 2011. Semiannual Report | The accompanying notes are an integral part of these financial statements. | 49 Franklin Templeton Fund Allocator Series Statement of Investments, June 30, 2011 (unaudited) See Abbreviations on page 80. a Non-income producing. b See Note 7 regarding investments in Underlying Funds. 50 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Franklin Templeton Fund Allocator Series Financial Highlights a For the period August 1, 2006 (commencement of operations) to December 31, 2006. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Recognition of net investment income by the Fund is affected by the timing of declaration of dividends by the Underlying Funds and Exchange Traded Funds in which the Fund invests. e Amount rounds to less than $0.01 per share. f Effective September 1, 2008, the redemption fee was eliminated. g Total return does not reflect sales commissions or contingent deferred sales charges, if applicable, and is not annualized for periods less than one year. h Ratios are annualized for periods less than one year. i Does not include expenses of the Underlying Funds and Exchange Traded Funds in which the Fund invests. The annualized weighted average expense ratio of the Underlying Funds and Exchange Traded Funds was 0.78% for the period ended June 30, 2011. Semiannual Report | The accompanying notes are an integral part of these financial statements. | 51 Franklin Templeton Fund Allocator Series Financial Highlights (continued) a For the period August 1, 2006 (commencement of operations) to December 31, 2006. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Recognition of net investment income by the Fund is affected by the timing of declaration of dividends by the Underlying Funds and Exchange Traded Funds in which the Fund invests. e Effective September 1, 2008, the redemption fee was eliminated. f Amount rounds to less than $0.01 per share. g Total return does not reflect sales commissions or contingent deferred sales charges, if applicable, and is not annualized for periods less than one year. h Ratios are annualized for periods less than one year. i Does not include expenses of the Underlying Funds and Exchange Traded Funds in which the Fund invests. The annualized weighted average expense ratio of the Underlying Funds and Exchange Traded Funds was 0.78% for the period ended June 30, 2011. 52 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Franklin Templeton Fund Allocator Series Financial Highlights (continued) a For the period August 1, 2006 (commencement of operations) to December 31, 2006. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Recognition of net investment income by the Fund is affected by the timing of declaration of dividends by the Underlying Funds and Exchange Traded Funds in which the Fund invests. e Effective September 1, 2008, the redemption fee was eliminated. f Amount rounds to less than $0.01 per share. g Total return does not reflect sales commissions or contingent deferred sales charges, if applicable, and is not annualized for periods less than one year. h Ratios are annualized for periods less than one year. i Does not include expenses of the Underlying Funds and Exchange Traded Funds in which the Fund invests. The annualized weighted average expense ratio of the Underlying Funds and Exchange Traded Funds was 0.78% for the period ended June 30, 2011. Semiannual Report | The accompanying notes are an integral part of these financial statements. | 53 Franklin Templeton Fund Allocator Series Financial Highlights (continued) a For the period August 1, 2006 (commencement of operations) to December 31, 2006. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Recognition of net investment income by the Fund is affected by the timing of declaration of dividends by the Underlying Funds and Exchange Traded Funds in which the Fund invests. e Effective September 1, 2008, the redemption fee was eliminated. f Amount rounds to less than $0.01 per share. g Total return is not annualized for periods less than one year. h Ratios are annualized for periods less than one year. i Does not include expenses of the Underlying Funds and Exchange Traded Funds in which the Fund invests. The annualized weighted average expense ratio of the Underlying Funds and Exchange Traded Funds was 0.78% for the period ended June 30, 2011. 54 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Franklin Templeton Fund Allocator Series Statement of Investments, June 30, 2011 (unaudited) See Abbreviations on page 80. a Non-income producing. b See Note 7 regarding investments in Underlying Funds. Semiannual Report | The accompanying notes are an integral part of these financial statements. | 55 Franklin Templeton Fund Allocator Series Financial Highlights a For the period August 1, 2006 (commencement of operations) to December 31, 2006. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Recognition of net investment income by the Fund is affected by the timing of declaration of dividends by the Underlying Funds and Exchange Traded Funds in which the Fund invests. e Amount rounds to less than $0.01 per share. f Effective September 1, 2008, the redemption fee was eliminated. g Total return does not reflect sales commissions or contingent deferred sales charges, if applicable, and is not annualized for periods less than one year. h Ratios are annualized for periods less than one year. i Does not include expenses of the Underlying Funds and Exchange Traded Funds in which the Fund invests. The annualized weighted average expense ratio of the Underlying Funds and Exchange Traded Funds was 0.79% for the period ended June 30, 2011. 56 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Franklin Templeton Fund Allocator Series Financial Highlights (continued) a For the period August 1, 2006 (commencement of operations) to December 31, 2006. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Recognition of net investment income by the Fund is affected by the timing of declaration of dividends by the Underlying Funds and Exchange Traded Funds in which the Fund invests. e Effective September 1, 2008, the redemption fee was eliminated. f Amount rounds to less than $0.01 per share. g Total return does not reflect sales commissions or contingent deferred sales charges, if applicable, and is not annualized for periods less than one year. h Ratios are annualized for periods less than one year. i Does not include expenses of the Underlying Funds and Exchange Traded Funds in which the Fund invests. The annualized weighted average expense ratio of the Underlying Funds and Exchange Traded Funds was 0.79% for the period ended June 30, 2011. Semiannual Report | The accompanying notes are an integral part of these financial statements. | 57 Franklin Templeton Fund Allocator Series Financial Highlights (continued) a For the period August 1, 2006 (commencement of operations) to December 31, 2006. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Recognition of net investment income by the Fund is affected by the timing of declaration of dividends by the Underlying Funds and Exchange Traded Funds in which the Fund invests. e Effective September 1, 2008, the redemption fee was eliminated. f Amount rounds to less than $0.01 per share. g Total return does not reflect sales commissions or contingent deferred sales charges, if applicable, and is not annualized for periods less than one year. h Ratios are annualized for periods less than one year. i Does not include expenses of the Underlying Funds and Exchange Traded Funds in which the Fund invests. The annualized weighted average expense ratio of the Underlying Funds and Exchange Traded Funds was 0.79% for the period ended June 30, 2011. 58 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Franklin Templeton Fund Allocator Series Financial Highlights (continued) a For the period August 1, 2006 (commencement of operations) to December 31, 2006. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Recognition of net investment income by the Fund is affected by the timing of declaration of dividends by the Underlying Funds and Exchange Traded Funds in which the Fund invests. e Effective September 1, 2008, the redemption fee was eliminated. f Amount rounds to less than $0.01 per share. g Total return is not annualized for periods less than one year. h Ratios are annualized for periods less than one year. i Does not include expenses of the Underlying Funds and Exchange Traded Funds in which the Fund invests. The annualized weighted average expense ratio of the Underlying Funds and Exchange Traded Funds was 0.79% for the period ended June 30, 2011. Semiannual Report | The accompanying notes are an integral part of these financial statements. | 59 Franklin Templeton Fund Allocator Series Statement of Investments, June 30, 2011 (unaudited) See Abbreviations on page 80. a Non-income producing. b See Note 7 regarding investments in Underlying Funds. 60 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Franklin Templeton Fund Allocator Series Financial Statements Statements of Assets and Liabilities J un e 30, 2011 ( un a u dited) Semiannual Report | The accompanying notes are an integral part of these financial statements. | 61 Franklin Templeton Fund Allocator Series Financial Statements (continued) Statements of Assets and Liabilities (continued) J un e 30, 2011 ( un a u dited) 62 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Franklin Templeton Fund Allocator Series Financial Statements (continued) Statements of Operations for the six mo n ths e n ded J un e 30, 2011 ( un a u dited) Semiannual Report | The accompanying notes are an integral part of these financial statements. | 63 Franklin Templeton Fund Allocator Series Financial Statements (continued) 64 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Franklin Templeton Fund Allocator Series Financial Statements (continued) Semiannual Report | The accompanying notes are an integral part of these financial statements. | 65 Franklin Templeton Fund Allocator Series Notes to Financial Statements (unaudited) 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES Franklin Templeton Fund Allocator Series (Trust) is registered under the Investment Company Act of 1940, as amended, (1940 Act) as an open-end investment company, consisting of nine separate funds, four of which are included in this report (Funds). The financial statements of the remaining funds in the Trust are presented separately. The Funds invest primarily in Franklin Templeton mutual funds (Underlying Funds). The Funds offer four classes of shares: Class A, Class C, Class R, and Advisor Class. Each class of shares differs by its initial sales load, contingent deferred sales charges, distribution fees, voting rights on matters affecting a single class and its exchange privilege. The following summarizes the Funds significant accounting policies. a. Financial Instrument Valuation Net asset value per share is calculated as of the close of trading of the NYSE. Investments in the Underlying Funds are valued at their closing net asset value each trading day. Exchange Traded Funds (ETFs) listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. b. Joint Repurchase Agreement The Franklin Templeton 2015 Retirement Target Fund enters into a joint repurchase agreement whereby its uninvested cash balance is deposited into a joint cash account with other funds managed by the investment manager or an affiliate of the investment manager and is used to invest in one or more repurchase agreements. The value and face amount of the joint repurchase agreement are allocated to the funds based on their pro-rata interest. A repurchase agreement is accounted for as a loan by the fund to the seller, collateralized by securities which are delivered to the funds custodian. The market value, including accrued interest, of the initial collateralization is required to be at least 102% of the dollar amount invested by the funds, with the value of the underlying securities marked to market daily to maintain coverage of at least 100%. The joint repurchase agreement held by the fund at period end had been entered into on June 30, 2011. c. Income Taxes It is each funds policy to qualify as a regulated investment company under the Internal Revenue Code. Each fund intends to distribute to shareholders substantially all of its taxable income and net realized gains to relieve it from federal income and excise taxes. As a result, no provision for U.S. federal income taxes is required. Each fund files U.S. income tax returns as well as tax returns in certain other jurisdictions. Each fund records a provision for taxes in its financial statements including penalties and interest, if any, for a tax position taken on a tax return (or expected to be taken) when it fails to meet the more likely than not (a greater than 50% probability) threshold and based on the technical merits, the tax position may not be sustained upon examination by the tax authorities. As of June 30, 2011, and for all open tax years, each fund has determined that no provision for income tax is required in each funds financial statements. Open tax years are those that remain subject to examination and are based on each tax jurisdiction statute of limitation. 66 | Semiannual Report Franklin Templeton Fund Allocator Series Notes to Financial Statements (unaudited) (continued) 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) d. Security Transactions, Investment Income, Expenses and Distributions Security transactions are accounted for on trade date. Realized gains and losses on security transactions are determined on a specific identification basis. Estimated expenses are accrued daily. Dividend income and realized gain distributions by Underlying Funds and ETFs are recorded on the ex-dividend date. Distributions to shareholders are recorded on the ex-dividend date and are determined according to income tax regulations (tax basis). Distributable earnings determined on a tax basis may differ from earnings recorded in accordance with accounting principles generally accepted in the United States of America. These differences may be permanent or temporary. Permanent differences are reclassified among capital accounts to reflect their tax character. These reclassifications have no impact on net assets or the results of operations. Temporary differences are not reclassified, as they may reverse in subsequent periods. Common expenses incurred by the Trust are allocated among the funds based on the ratio of net assets of each fund to the combined net assets of the Trust. Fund specific expenses are charged directly to the fund that incurred the expense. The Funds indirectly bear their proportionate share of expenses from the Underlying Funds and ETFs. Since the Underlying Funds and ETFs have varied expense levels and the Funds may own different proportions of the Underlying Funds and ETFs at different times, the amount of expenses incurred indirectly by the Funds will vary. Realized and unrealized gains and losses and net investment income, not including class specific expenses, are allocated daily to each class of shares based upon the relative proportion of net assets of each class. Differences in per share distributions, by class, are generally due to differences in class specific expenses. e. Accounting Estimates The preparation of financial statements in accordance with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the amounts of income and expenses during the reporting period. Actual results could differ from those estimates. f. Guarantees and Indemnifications Under the Trusts organizational documents, its officers and trustees are indemnified by the Trust against certain liabilities arising out of the performance of their duties to the Trust. Additionally, in the normal course of business, the Trust, on behalf of the Funds, enters into contracts with service providers that contain general indemnification clauses. The Trusts maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Trust that have not yet occurred. Currently, the Trust expects the risk of loss to be remote. Semiannual Report | 67 Franklin Templeton Fund Allocator Series Notes to Financial Statements (unaudited) (continued) 2. S HARES OF B ENEFICIAL I NTEREST At June 30, 2011, there were an unlimited number of shares authorized (without par value). Transactions in the Funds shares were as follows: 68 | Semiannual Report Franklin Templeton Fund Allocator Series Notes to Financial Statements (unaudited) (continued) Semiannual Report | 69 Franklin Templeton Fund Allocator Series Notes to Financial Statements (unaudited) (continued) 3. T RANSACTIONS WITH A FFILIATES Franklin Resources, Inc. is the holding company for various subsidiaries that together are referred to as Franklin Templeton Investments. Certain officers and trustees of the Funds are also officers and/or directors/trustees of certain of the Underlying Funds and of the following subsidiaries: 70 | Semiannual Report Franklin Templeton Fund Allocator Series Notes to Financial Statements (unaudited) (continued) 3. T RANSACTIONS WITH A FFILIATES (continued) a. Asset Allocation Fees The Funds pay an asset allocation fee to Advisers of 0.25% per year of the average daily net assets of each of the Funds for investment advisory services, consisting principally of determining the allocation of assets of the Funds among the designated Underlying Funds and ETFs. b. Administrative Fees FT Services, under terms of an agreement, provides administrative services to the Funds and is not paid by the Funds for the services. c. Distribution Fees The Trusts Board of Trustees has adopted distribution plans for each share class, with the exception of Advisor Class shares, pursuant to Rule 12b-1 under the 1940 Act. Under the Funds Class A reimbursement distribution plan, the Fund reimburses Distributors for costs incurred in connection with the servicing, sale and distribution of each funds shares up to the maximum annual plan rate. Under the Class A reimbursement distribution plan, costs exceeding the maximum for the current plan year cannot be reimbursed in subsequent periods. In addition, under the Funds Class C and R compensation distribution plans, the Funds pay Distributors for costs incurred in connection with the servicing, sale and distribution of each funds shares up to the maximum annual plan rate for each class. The maximum annual plan rates, based on the average daily net assets, for each class, are as follows: The Board of Trustees has set the current rate at 0.30% per year for Class A shares until further notice and approval by the Board. Semiannual Report | 71 Franklin Templeton Fund Allocator Series Notes to Financial Statements (unaudited) (continued) 3. T RANSACTIONS WITH A FFILIATES (continued) d. Sales Charges/Underwriting Agreements Front-end sales charges and contingent deferred sales charges (CDSC) do not represent expenses of the Funds. These charges are deducted from the proceeds of sales of fund shares prior to investment or from redemption proceeds prior to remittance, as applicable. Distributors has advised the Funds of the following commission transactions related to the sales and redemptions of the Funds shares for the period: e. Transfer Agent Fees For the period ended June 30, 2011, the Funds paid transfer agent fees as noted in the Statements of Operations of which the following amounts were retained by Investor Services: Advisers has contractually agreed in advance to waive or limit its fees and to assume as its own expense certain expenses otherwise payable by the Funds so that the common expenses (i.e. a combination of asset allocation fees, and other expenses, but excluding distribution fees, and acquired fund fees and expenses) for each class of the funds do not exceed 0.15% (other than certain non-routine expenses or costs, including those relating to litigation, indemnification, reorganizations, and liquidations) until April 30, 2012. 4. E XPENSE O FFSET A RRANGEMENT The Funds have entered into an arrangement with their custodian whereby credits realized as a result of uninvested cash balances are used to reduce a portion of the Funds custodian expenses. During the period ended June 30, 2011, there were no credits earned. 72 | Semiannual Report Franklin Templeton Fund Allocator Series Notes to Financial Statements (unaudited) (continued) 5. I NCOME T AXES For tax purposes, capital losses may be carried over to offset future capital gains, if any. At December 31, 2010, the capital loss carryforwards were as follows: Under the Regulated Investment Company Modernization Act of 2010, the Funds will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. Post-enactment capital loss carryforwards will retain their character as either short-term or long-term capital losses rather than being considered short-term as under previous law. Any post-enactment capital losses generated will be required to be utilized prior to the losses incurred in pre-enactment tax years. At June 30, 2011, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Net investment income (loss) differs for financial statement and tax purposes primarily due to differing treatment of short term capital gains distributions from Underlying Funds and ETFs. Net realized gains (losses) differ for financial statement and tax purposes primarily due to differing treatments of wash sales and short term capital gains distributions from Underlying Funds and ETFs. Semiannual Report | 73 Franklin Templeton Fund Allocator Series Notes to Financial Statements (unaudited) (continued) 6. I NVESTMENT T RANSACTIONS Purchases and sales of Underlying Funds and ETFs (excluding short term securities) for the period ended June 30, 2011, were as follows: 7. I NVESTMENTS IN U NDERLYING F UNDS The Funds invest primarily in the Underlying Funds which are managed by Advisers (or an affiliate of Advisers). The Funds do not invest in the Underlying Funds for the purpose of exercising a controlling influence over the management or policies. The Funds may invest in the Institutional Fiduciary Trust Money Market Portfolio (Sweep Money Fund), an open-end investment company managed by Advisers. Asset allocation fees are reduced on assets invested in the Sweep Money Fund, in an amount not to exceed the management and administrative fees paid by the Sweep Money Fund. Investments in Underlying Funds for the period ended June 30, 2011, were as follows: 74 | Semiannual Report Franklin Templeton Fund Allocator Series Notes to Financial Statements (unaudited) (continued) Franklin Templeton Fund Allocator Series Notes to Financial Statements (unaudited) (continued) 76 | Semiannual Report Franklin Templeton Fund Allocator Series Notes to Financial Statements (unaudited) (continued) a Rounds to less than 0.01%. Semiannual Report | 77 Franklin Templeton Fund Allocator Series Notes to Financial Statements (unaudited) (continued) 8. S PECIAL S ERVICING A GREEMENT The Funds participate in a Special Servicing Agreement (SSA) with the Underlying Funds and certain service providers of the Funds and of the Underlying Funds. Under the SSA, each Underlying Fund may pay a portion of the Funds expenses (other than any asset allocation and distribution fees) to the extent such payments are less than the amount of the benefits realized or expected to be realized by the Underlying Fund (e.g., due to reduced costs associated with servicing accounts) from the investment in the Underlying Fund by the Funds. The amount of expenses borne by the Underlying Funds during the period ended June 30, 2011 is noted in the Statements of Operations. 9. C REDIT F ACILITY The Funds, together with other U.S. registered and foreign investment funds (collectively, Borrowers), managed by Franklin Templeton Investments, are borrowers in a joint syndicated senior unsecured credit facility totaling $750 million (Global Credit Facility) which matures on January 20, 2012. This Global Credit Facility provides a source of funds to the Borrowers for temporary and emergency purposes, including the ability to meet future unanticipated or unusually large redemption requests. Under the terms of the Global Credit Facility, the Funds shall, in addition to interest charged on any borrowings made by the Funds and other costs incurred by the Funds, pay their share of fees and expenses incurred in connection with the implementation and maintenance of the Global Credit Facility, based upon their relative share of the aggregate net assets of all of the Borrowers, including an annual commitment fee of 0.08% based upon the unused portion of the Global Credit Facility, which is reflected in other expenses on the Statements of Operations. During the period ended June 30, 2011, the Funds did not use the Global Credit Facility. 10. F AIR V ALUE M EASUREMENTS The Funds follow a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds investments and are summarized in the following fair value hierarchy: Level 1  quoted prices in active markets for identical securities Level 2  other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speed, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. 78 | Semiannual Report Franklin Templeton Fund Allocator Series Notes to Financial Statements (unaudited) (continued) 10. F AIR V ALUE M EASUREMENTS (continued) For movements between the levels within the fair value hierarchy, the Funds have adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. The following is a summary of the inputs used as of June 30, 2011, in valuing the Funds assets and liabilities carried at fair value: 11. N EW A CCOUNTING P RONOUNCEMENTS In May 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) No. 2011-04, Fair Value Measurement (Topic 820): Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and International Financial Reporting Standards (IFRS). The amendments in the ASU will improve the comparability of fair value measurements presented and disclosed in financial statements prepared in accordance with U.S. GAAP and IFRS and include new guidance for certain fair value measurement principles and disclosure requirements. The ASU is effective for interim and annual periods beginning after December 15, 2011. The Funds are currently evaluating the impact, if any, of applying this provision. Semiannual Report | 79 Franklin Templeton Fund Allocator Series Notes to Financial Statements (unaudited) (continued) 12. S UBSEQUENT E VENTS The Funds have evaluated subsequent events through the issuance of the financial statements and determined that no events have occurred that require disclosure. ABBREVIATIONS Selected Portfolio ETF - Excha n ge Traded F un d 80 | Semiannual Report Franklin Templeton Fund Allocator Series Shareholder Information Board Review of Investment Management Agreement At a meeting held March 1, 2011, the Board of Trustees (Board), including a majority of non-interested or independent Trustees, approved renewal of the investment management agreement for each of the separate funds within Franklin Templeton Fund Allocator Series (Fund(s)). In reaching its decision to approve renewal of the investment management agreements, the Board took into account information furnished throughout the year at regular Board meetings, as well as information prepared specifically in connection with the annual renewal review process. Information furnished and discussed throughout the year included investment performance reports and related financial information for each Fund, as well as periodic reports on expenses, shareholder services, legal, compliance, pricing, brokerage commissions and execution and other services provided by the Investment Manager (Manager) and its affiliates. Information furnished specifically in connection with the renewal process included a report for each Fund prepared by Lipper, Inc. (Lipper), an independent organization, as well as additional material, including a Fund profitability analysis prepared by management. The Lipper reports compared each Funds investment performance and expenses with those of other mutual funds deemed comparable to the Fund as selected by Lipper. The Fund profitability analysis discussed the profitability to Franklin Templeton Investments from its overall U.S. fund operations, as well as on an individual fund-by-fund basis. Additional material accompanying such profitability analysis included information on a fund-by-fund basis listing portfolio managers and other accounts they manage, as well as information on management fees charged by the Manager and its affiliates to U.S. mutual funds and other accounts, including managements explanation of differences where relevant. Such material also included a memorandum prepared by management describing project initiatives and capital investments relating to the services provided to the Funds by the Franklin Templeton Investments organization, as well as a memorandum relating to economies of scale and a comparative analysis concerning transfer agent fees charged each Fund. In considering such materials, the independent Trustees received assistance and advice from and met separately with independent counsel. While the investment management agreements for all Funds were considered at the same Board meeting, the Board dealt with each Fund separately. In approving continuance of the investment management agreement for each Fund, the Board, including a majority of independent Trustees, determined that the existing management fee structure was fair and reasonable and that continuance of the investment management agreement was in the best interests of each Fund and its shareholders. While attention was given to all information furnished, the following discusses some primary factors relevant to the Boards decision. NATURE, EXTENT AND QUALITY OF SERVICE. The Board was satisfied with the nature and quality of the overall services provided by the Manager and its affiliates to the Funds and their shareholders. In addition to investment performance and expenses discussed later, the Boards opinion was based, in part, upon periodic reports furnished it showing that the investment policies and restrictions for each Fund were consistently complied with as well as other reports periodically furnished the Board covering matters such as the compliance of portfolio managers and other management personnel with the code of ethics adopted throughout the Franklin Templeton fund Semiannual Report | 81 Franklin Templeton Fund Allocator Series Shareholder Information (continued) Board Review of Investment Management Agreement (continued) complex, the adherence to fair value pricing procedures established by the Board, and the accuracy of net asset value calculations. The Board also noted the extent of benefits provided Fund shareholders from being part of the Franklin Templeton family of funds, including the right to exchange investments between the same class of funds without a sales charge, the ability to reinvest Fund dividends into other funds and the right to combine holdings in other funds to obtain a reduced sales charge. Favorable consideration was given to managements continuous efforts and expenditures in establishing back-up systems and recovery procedures to function in the event of a natural disaster, it being noted that such systems and procedures had functioned smoothly during the Florida hurricanes and blackouts experienced in previous years. Among other factors taken into account by the Board were the Managers best execution trading policies, including a favorable report by an independent portfolio trading analytical firm. Consideration was also given to the experience of each Funds portfolio management team, the number of accounts managed and general method of compensation. In this latter respect, the Board noted that a primary factor in managements determination of a portfolio managers bonus compensation was the relative investment performance of the funds he or she managed and that a portion of such bonus was required to be invested in a predesignated list of funds within such persons fund management area so as to be aligned with the interests of shareholders. The Board also took into account the quality of transfer agent and shareholder services provided Fund shareholders by an affiliate of the Manager and the continuous enhancements to the Franklin Templeton website. Particular attention was given to managements conservative approach and diligent risk management procedures, including continuous monitoring of counterparty credit risk and attention given to derivatives and other complex instruments. The Board also took into account, among other things, managements efforts in establishing a global credit facility for the benefit of the Funds and other accounts managed by Franklin Templeton Investments to provide a source of cash for temporary and emergency purposes or to meet unusual redemption requests as well as the strong financial position of the Managers parent company and its commitment to the mutual fund business as evidenced by its subsidization of money market funds. INVESTMENT PERFORMANCE. The Board placed significant emphasis on the investment performance of each Fund in view of its importance to shareholders. While consideration was given to performance reports and discussions with portfolio managers at Board meetings throughout the year, particular attention in assessing performance was given to the Lipper reports furnished for the agreement renewals. The Lipper reports prepared for each individual Fund showed the investment performance of its Class A shares, in comparison to a performance universe selected by Lipper. Comparative performance for each Fund was shown for the one-year period ended December 31, 2010, and for additional periods ended that date depending on when a particular Fund commenced operations. The following summarizes the performance results for each of the Funds and the Boards view of such performance. Franklin Templeton 2015 Retirement Target Fund  The performance universe for this Fund consisted of the Fund and all retail and institutional mixed-asset target 2015 funds as selected by Lipper. The Fund has been in operation for only four full years at the date of the Lipper report, which 82 | Semiannual Report Franklin Templeton Fund Allocator Series Shareholder Information (continued) Board Review of Investment Management Agreement (continued) showed its total return during each of such years to be in either the best performing or second best performing quintile of its performance universe. The Board was satisfied with the Funds comparative performance as set forth in the Lipper report. Franklin Templeton 2025 Retirement Target Fund  The performance universe for this Fund consisted of the Fund and all retail and institutional mixed-asset target 2025 funds as selected by Lipper. The Fund has been in operation for only four full years at the date of the Lipper report, which showed the Funds total return to be in either the best performing or second best performing quintile of its performance universe during each of such years. The Board was satisfied with the Funds comparative performance as set forth in the Lipper report. Franklin Templeton 2035 Retirement Target Fund  The performance universe for this Fund consisted of the Fund and all retail and institutional mixed-asset target 2035 funds as selected by Lipper. The Fund has been in operation for only four full years at the date of the Lipper report, which showed its total return to be in the upper half of its performance universe for the one-year period, and to be in the highest or best performing quintile of such performance universe during each of the previous three years on an annualized basis. The Board was satisfied with the Funds comparative performance as set forth in the Lipper report. Franklin Templeton 2045 Retirement Target Fund  The performance universe for this Fund consisted of the Fund and all retail and institutional mixed-asset target 2045 funds as selected by Lipper. The Fund has been in operation for only four full years at the date of the Lipper report, which showed the Funds total return to be in the highest or best performing quintile of its Lipper performance universe for the one-year period as well as during each of the previous three years on an annualized basis. The Board was satisfied with the Funds comparative performance as set forth in the Lipper report. COMPARATIVE EXPENSES. Consideration was given to the management fee and total expense ratio of each Fund compared with those of a group of retail front-end load funds of funds selected by Lipper as its appropriate Lipper expense group. Lipper expense data is based upon information taken from each funds most recent annual report, which reflects historical asset levels that may be quite different from those currently existing, particularly in a period of market volatility. While recognizing such inherent limitation and the fact that expense ratios generally increase as assets decline and decrease as assets grow, the Board believed the independent analysis conducted by Lipper to be an appropriate measure of comparative expenses. In reviewing comparative costs, Lipper provides information on each Funds contractual investment management fee in comparison with the contractual investment management fee that would have been charged by other funds within its Lipper expense group assuming they were similar in size to the Fund, as well as the actual total expenses of the Fund including expenses of the underlying funds they invest in. The Board noted that the Funds pay an asset allocation advisory fee. The Lipper contractual investment management fee analysis includes the advisory and administrative fees directly charged to each of the Funds as being part of Semiannual Report | 83 Franklin Templeton Fund Allocator Series Shareholder Information (continued) Board Review of Investment Management Agreement (continued) the contractual investment management fee, with the investment management fees charged underlying funds being included within actual total expenses. Contractual investment management fees and total expenses for comparative consistency are shown by Lipper for Fund Class A shares. The Lipper reports for Franklin Templeton 2025 Retirement Target Fund, Franklin Templeton 2035 Retirement Target Fund and Franklin Templeton 2045 Retirement Target Fund showed in each case that their contractual management fee rates were the highest of the four funds in their respective Lipper expense groups listed as having contractual management fees, and their actual total expense ratios (including expenses of their underlying funds) to be at or within three basis points of the median for their respective Lipper expense groups. The Lipper report for Franklin Templeton 2015 Retirement Target Fund showed its contractual expense rate to be the second most expensive of the four funds within its Lipper expense group, listed as having contractual management fees and its actual total expense ratio (including expenses of its underlying funds) to be within 12 basis points of the median of such expense group. The Board found the comparative expenses of these Funds as shown in the Lipper reports to be acceptable, noting in each case that the Funds expenses were subsidized by management. MANAGEMENT PROFITABILITY. The Board also considered the level of profits realized by the Manager and its affiliates in connection with the operation of each Fund. In this respect, the Board reviewed the Fund profitability analysis that addresses the overall profitability of Franklin Templetons U.S. fund business, as well as its profits in providing management and other services to each of the individual funds during the 12-month period ended September 30, 2010, being the most recent fiscal year-end for Franklin Resources, Inc., the Managers parent. In reviewing the analysis, attention was given to the methodology followed in allocating costs to each Fund, it being recognized that allocation methodologies are inherently subjective and various allocation methodologies may each be reasonable while producing different results. In this respect, the Board noted that, while being continuously refined and reflecting changes in the Managers own cost accounting, the allocation methodology was consistent with that followed in profitability report presentations for the Funds made in prior years and that the Funds independent registered public accounting firm had been engaged by the Manager to review the reasonableness of the allocation methodologies solely for use by the Funds Board in reference to the profitability analysis. In reviewing and discussing such analysis, management discussed with the Board its belief that costs incurred in establishing the infrastructure necessary for the type of mutual fund operations conducted by the Manager and its affiliates may not be fully reflected in the expenses allocated to each Fund in determining its profitability, as well as the fact that the level of profits, to a certain extent, reflected operational cost savings and efficiencies initiated by management. The Board also took into account managements expenditures in improving shareholder services provided the Funds, as well as the need to meet additional regulatory and compliance requirements resulting from the Sarbanes-Oxley Act and recent SEC and other regulatory requirements. In addition, the Board considered a third-party study comparing the profitability of the Managers parent on an overall basis to other publicly held managers broken down to show profitability from management operations exclusive of distribution expenses, 84 | Semiannual Report Franklin Templeton Fund Allocator Series Shareholder Information (continued) Board Review of Investment Management Agreement (continued) as well as profitability including distribution expenses. The Board also considered the extent to which the Manager and its affiliates might derive ancillary benefits from fund operations, including revenues generated from transfer agent services and potential benefits resulting from allocation of fund brokerage and the use of commission dollars to pay for research. Based upon its consideration of all these factors, and taking into account the fact that Fund expenses were being subsidized through fee waivers, the Board determined that the level of profits realized by the Manager and its affiliates from providing services to each Fund was not excessive in view of the nature, quality and extent of services provided. ECONOMIES OF SCALE. The Board also considered whether economies of scale are realized by the Managers as the Funds grow larger and the extent to which this is reflected in the level of management fees charged. While recognizing that any precise determination is inherently subjective, the Board noted that based upon the Fund profitability analysis, it appears that as some funds get larger, at some point economies of scale do result in the Managers realizing a larger profit margin on management services provided such a fund. The Board also noted that economies of scale are shared with a fund and its shareholders through management fee breakpoints so that as a fund grows in size, its effective management fee rate declines. The management fees charged all the underlying funds in which the Funds may invest provide for such management fee breakpoints. Consequently, to the extent economies of scale may be realized by the investment managers of these funds, the benefits are shared with each Fund and its shareholders through a reduction in actual total expense ratios. Proxy Voting Policies and Procedures The Trusts investment manager has established Proxy Voting Policies and Procedures (Policies) that the Trust uses to determine how to vote proxies relating to portfolio securities. Shareholders may view the Trusts complete Policies online at franklintempleton.com. Alternatively, shareholders may request copies of the Policies free of charge by calling the Proxy Group collect at (954) 527-7678 or by sending a written request to: Franklin Templeton Companies, LLC, 300 S.E. 2nd Street, Fort Lauderdale, FL 33301, Attention: Proxy Group. Copies of the Trusts proxy voting records are also made available online at franklintempleton.com and posted on the U.S. Securities and Exchange Commissions website at sec.gov and reflect the most recent 12-month period ended June 30. Quarterly Statement of Investments The Trust files a complete statement of investments with the U.S. Securities and Exchange Commission for the first and third quarters for each fiscal year on Form N-Q. Shareholders may view the filed Form N-Q by visiting the Commissions website at sec.gov. The filed form may also be viewed and copied at the Commissions Public Reference Room in Washington, DC. Information regarding the operations of the Public Reference Room may be obtained by calling (800) SEC-0330. Semiannual Report | 85 This page i n te n tio n ally left bla n k. This page i n te n tio n ally left bla n k. This page i n te n tio n ally left bla n k. Item 2. Code of Ethics. (a) The Registrant has adopted a code of ethics that applies to its principal executive officers and principal financial and accounting officer. (c) N/A (d) N/A (f) Pursuant to Item 12(a)(1), the Registrant is attaching as an exhibit a copy of its code of ethics that applies to its principal executive officers and principal financial and accounting officer. Item 3. Audit Committee Financial Expert. (a)(1) The Registrant has an audit committee financial expert serving on its audit committee. (2) The audit committee financial expert is John B. Wilson and he is "independent" as defined under the relevant Securities and Exchange Commission Rules and Releases. Item 4. Principal Accountant Fees and Services. N/A Item 5. Audit Committee of Listed Registrants. N/A Item 6. Schedule of Investments. N/A Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. N/A Item 8. Portfolio Managers of Closed-End Management Investment Companies. N/A Item 9. Purchases of Equity Securities by Closed-End Management Investment Company and Affiliated Purchasers. N/A Item 10. Submission of Matters to a Vote of Security Holders. There have been no changes to the procedures by which shareholders may recommend nominees to the Registrant's Board of Trustees that would require disclosure herein. Item 11. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures . The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Shareholder Report on Form N-CSR, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls . There have been no significant changes in the Registrant’s internal controls or in other factors that could significantly affect the internal controls subsequent to the date of their evaluation in connection with the preparation of this Shareholder Report on Form N-CSR. Item 12. Exhibits. (a)(1) Code of Ethics (a)(2) Certifications pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Gaston Gardey, Chief Financial Officer and Chief Accounting Officer (b) Certifications pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Gaston Gardey, Chief Financial Officer and Chief Accounting Officer SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FRANKLIN TEMPLETON FUND ALLOCATOR SERIES By /s/LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer - Finance and Administration Date August 25, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer - Finance and Administration Date August 25, 2011 By /s/GASTON GARDEY Gaston Gardey Chief Financial Officer and Chief Accounting Officer Date August 25, 2011
